Exhibit 10.2

 

 

STOCK PURCHASE AGREEMENT

Dated as of February 5, 2010

 

Between

 

MF ACQUISITION CORP.
(a Delaware corporation),

 

and

 

MAC-GRAY CORPORATION

(a Delaware corporation)

 

--------------------------------------------------------------------------------


 

SCHEDULES

 

Schedule

 

Description

 

 

 

4.1

 

Organizational Information

4.3

 

Share Information

4.4(b)

 

Title

4.5

 

Conflicts and Violations

4.6

 

Consents and Approvals

4.8

 

Liabilities

4.9

 

Tax Matters

4.9(b)

 

Tax Returns

4.10

 

Real Property

4.11

 

Tangible Personal Property

4.12(c)-(e)

 

Intellectual Property

4.13

 

Compliance with Laws and Permits

4.14

 

Litigation

4.15 and 4.15(a)-(c)

 

Labor Matters

4.16

 

Employee Benefit Plans

4.17

 

Transactions with Certain Persons

4.18

 

Insurance

4.19

 

Inventory

4.20

 

Accounts Receivable

4.21

 

Material Contracts

4.22

 

Suppliers and Customers

4.23

 

Bank Accounts; Powers of Attorney

4.24

 

Environmental Matters

4.25

 

Absence of Certain Changes

4.27

 

Product Warranties

6.22

 

IP Assignments

9.4(f)

 

Allocation of Purchase Price

 

--------------------------------------------------------------------------------


 

EXHIBITS

 

Exhibit

 

Description

 

 

 

1.1

 

Working Capital

 

--------------------------------------------------------------------------------


 

STOCK PURCHASE AGREEMENT

 

THIS STOCK PURCHASE AGREEMENT dated as of February 5, 2010 is between MF
ACQUISITION CORP., a Delaware corporation with a mailing address of 5070
Whitelaw Road, Guelph, Ontario N1H6Z9 (“Buyer”) and MAC-GRAY CORPORATION, a
Delaware corporation with an office located at 404 Wyman Street, Suite 400,
Waltham, Massachusetts 12451 (“Seller”).

 

RECITALS:

 

A.  Seller owns, as described on Schedule 4.3, in the aggregate all of the
issued and outstanding shares of Intirion Corporation, a Delaware corporation
(the “Corporation”) consisting of 1,000 shares of common stock with a par value
of $.01 per share (the “Shares”).

 

B.  Buyer desires to purchase and accept from Seller the Shares, and Seller
desires to sell and transfer to Buyer the Shares, all upon the terms and
conditions contained in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
in this Agreement, and for other good and valuable consideration, the receipt
and adequacy of which is hereby acknowledged, the parties agree as follows:

 

ARTICLE I
DEFINITIONS

 

1.1           Defined Terms.  As used in this Agreement, the following terms
shall have the following meanings:

 

(a)     “Accrued Vacation” shall mean the liability of Mac-Gray Services related
to the employees of the Business, each of which is identified in
Section 4.15(c), for accrued vacation, sick days and personal days as of the
Closing Date.

 

(b)    “Accounts Payable” shall mean (i) all bona fide trade accounts payable
(but expressly excluding Indebtedness) of the Corporation as of the Closing
Date, and (ii) all checks written on the Corporation’s bank accounts on or prior
to the Closing Date which have not cleared as of the Closing Date.

 

(c)     “Accounts Receivable” shall mean all bona fide accounts receivable of
the Corporation (exclusive of any notes receivable and any accounts receivable
from Affiliates or Related Persons of Seller or the Corporation).

 

(d)    “Accrued Liabilities” shall mean, other than Accounts Payable and
expenses accrued for any Income Tax Liability or any Indebtedness, (i) all
accrued expenses of the Corporation, including any liability to an Affiliate
related to the employees of the Business and (ii) all accrued expenses under the
Employee Benefit Plans or otherwise including (A) vacation, sick pay, paid time
off, personal days and severance benefits earned or incurred through the Closing
Date or upon and by reason of the Closing, whenever payable, (B) short

 

1

--------------------------------------------------------------------------------


 

term disability benefits earned or incurred through the Closing Date and
(C) amounts payable to, or for the benefit of, employees or consultants upon and
by reason of the Closing, whenever payable.

 

(e)     “Affiliate” shall mean, as to any Person, any other Person which
directly or indirectly controls, or is under common control with, or is
controlled by, such Person.  As used in this definition, “control” (including,
with its correlative meanings, “controlled by” and “under common control with”)
shall mean possession, directly or indirectly, of power to direct or cause the
direction of management or policies (whether through ownership of securities or
partnership or other ownership interests, by contract or otherwise).  Without
limiting the generality of the foregoing, the Corporation will be an Affiliate
of Buyer from and after the Closing.

 

(f)     “Affiliated Group” means any affiliated group within the meaning of Code
Section 1504(a) or any similar group defined under a similar provision of state,
local, or non-U.S. law.

 

(g)    “Agreement” shall mean, unless the context otherwise requires, this Stock
Purchase Agreement together with the Schedules and Exhibits attached hereto, and
the certificates and instruments to be executed and delivered in connection
herewith.

 

(h)    “Business” shall mean the development and distribution of small space
appliances including refrigerators, microwaves and electronic safes and related
repair and installation services, as currently conducted by the Corporation;
provided, however, that for the purposes of Article VI of this Agreement, all
references to the Business shall specifically exclude the development,
distribution, sale, lease and rental of laundry equipment.

 

(i)      “Cash” shall mean cash and cash equivalents of the Corporation.

 

(j)      “Closing Date” shall mean the date on which the Closing occurs, which
date, unless the parties shall agree otherwise, shall be no later than the third
(3rd) business day after the satisfaction or waiver of the conditions required
to be satisfied prior to Closing.

 

(k)     “Closing Date Working Capital” shall mean the Working Capital as of the
close of business on the Closing Date.

 

(l)      “COBRA” shall mean the provisions of Part 6 of Subtitle B of Title I of
ERISA and Section 4980B of the Code and all regulations thereunder.

 

(m)    “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

(n)    “Contracts” shall mean (i) the Material Contracts and (ii) the Minor
Contracts.

 

(o)    “Discharged Indebtedness” shall mean the Indebtedness of the Corporation,
if any, to be satisfied by Buyer, upon Seller’s request, on the Closing Date
including, without limitation, all Indebtedness secured by any Encumbrance on
any asset owned by the Corporation.

 

2

--------------------------------------------------------------------------------


 

(p)    “Disclosure Schedule” shall mean the document delivered to Buyer by
Seller on or before the execution and delivery of this Agreement setting forth,
among other things, items the disclosure of which are required under Article 4
of this Agreement, either in response to an express disclosure requirement
contained in a provision of this Agreement (e.g., Schedule 4.1) or as an
exception to one or more of the representations, warranties or covenants
contained in this Agreement, each of which exceptions shall specifically
identify the relevant section of this Agreement to which it relates or be
reasonably clear that it is also relevant to another section of this Agreement. 
Subject to the foregoing, the information set forth in the Disclosure Schedule
shall be organized by references to the sections of this Agreement to which such
information is responsive.  All capitalized terms used in the Disclosure
Schedule and not otherwise defined therein shall have the same meanings as are
ascribed to such terms in this Agreement.

 

(q)    “Employee Benefit Plan” shall mean any (i) non qualified deferred
compensation or retirement plan or arrangement which is an Employee Pension
Benefit Plan, (ii) qualified defined contribution retirement plan or arrangement
which is an Employee Pension Benefit Plan, (iii) qualified defined benefit
retirement plan or arrangement which is an Employee Pension Benefit Plan
(including any “multiemployer plan”, as defined in Section 3(37) of ERISA),
(iv) Employee Welfare Benefit Plan or fringe benefit plan or program or (v) any
similar plan, arrangement or program, in each case which is maintained,
administered or contributed to by the Corporation, or to which covers any
employee identified in Section 4.15(c) or any former employee of the Business.

 

(r)     “Employee Pension Benefit Plan” shall have the meaning set forth in
ERISA Section 3(2).

 

(s)     “Employee Welfare Benefit Plan” shall have the meaning set forth in
ERISA Section 3(1).

 

(t)     “Encumbrance” shall mean any claim, lien, pledge, option, charge,
easement, security interest, right-of-way, encroachment, reservation,
restriction, encumbrance, or other right of any Person, or any other restriction
or limitation of any nature whatsoever.

 

(u)    “Enforceability Limitations” shall mean (i) bankruptcy, insolvency,
reorganization, moratorium or similar laws now or hereafter in effect relating
to creditors’ rights and (ii) the discretion of the appropriate court with
respect to specific performance, injunctive relief or other forms of equitable
remedies.

 

(v)    “Environmental Claims” shall mean any written notice of violation,
written notice of potential or actual responsibility or liability, or claim,
suit, action, demand, directive or order (including those for contribution
and/or indemnity) by any Governmental Authority or other Person for any damage
(including, but not limited to, personal injury, tangible or intangible property
damage, natural resource damage, indirect or consequential damages,
investigative costs, removal, response or remediation costs, nuisance,
pollution, contamination or other adverse effects on the environment or for
fines, penalties or restrictions or conditions on environmental Permits)
resulting from or relating to (i) the presence of, a release or threatened
release into the environment of, or exposure to, any Hazardous Materials,
(ii) the

 

3

--------------------------------------------------------------------------------


 

generation, manufacture, processing, distribution, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(iii) the violation, or alleged violation, of any Environmental Laws or (iv) the
non-compliance or alleged non-compliance with any Environmental Laws.

 

(w)    “Environmental Laws” shall mean any applicable statutes, ordinances or
other written directives, published laws, any written, published rules or
regulations, orders, and any licenses, permits, orders, judgments, notices or
other requirements issued pursuant thereto, enacted, promulgated or issued by
any Governmental Authority in any jurisdiction, in effect as of the Closing
Date, relating to pollution or protection of public health or the environment
(including, but not limited to, any air, surface water, groundwater, land
surface or sub-surface strata, whether outside, inside or under any structure),
or to the identification, reporting, generation, manufacture, processing,
distribution, use, handling, treatment, storage, disposal, transporting,
presence, release or threatened release of, any hazardous substances (including
petroleum and its derivatives).

 

(x)     “ERISA” shall mean the Employee Retirement Income Security Act of 1974,
as amended.

 

(y)    “ERISA Affiliate” shall mean a trade or business, whether or not
incorporated, which is deemed to be in common control or affiliated with the
Corporation within the meaning of Section 4001 of ERISA or Sections 414(b), (c),
(m), or (o) of the Code.

 

(z)     “Financial Statements” shall mean the compiled financial statements of
the Corporation for the fiscal years ended December 31, 2009, December 31, 2008,
and December 31, 2007 (consisting of a balance sheet and a statement of income
and retained earnings).

 

(aa)   “GAAP” shall mean, with respect to all accounting matters and issues,
generally accepted accounting principles as in effect from time to time in the
United States applied (to the extent applicable) consistent with the
Corporation’s past practices.

 

(bb)  “Governmental Authority” shall mean any federal, state, local or foreign
government, or any political subdivision of any of the foregoing, or any court,
agency or other entity, body, organization or group, exercising any executive,
legislative, judicial, quasi-judicial, regulatory or administrative function of
government, or any supranational body.

 

(cc)   “Governmental Requirement” shall mean any published law, statute,
ordinance, directive or regulation of any Governmental Authority in effect as of
the date of this Agreement.

 

(dd)  “Hazardous Material” means any pollutant, toxic substance, hazardous
waste, hazardous material, hazardous substance, petroleum or
petroleum-containing product as listed or regulated under any applicable
Environmental Law.

 

(ee)   “Income Tax Liability” shall mean liability for any federal, state, local
or foreign income, business and occupation or similar Taxes payable by the
Corporation, or with respect to the Business, to any Governmental Authority
attributable to the operations and activities of, or otherwise incurred by or
existing with respect to, the Corporation for any period

 

4

--------------------------------------------------------------------------------


 

ending on or prior to the Closing Date, including without limitation Taxes
computed through the Closing Date with respect to any partial year on a
closing-of-the-books basis as if such partial year ended at the close of
business on the Closing Date.

 

(ff)    “Indebtedness” shall mean, with respect to any Person (without
duplication), (i) all obligations of such Person for borrowed money, including
without limitation all obligations for principal and interest, and for
prepayment and other penalties, fees, costs and charges of whatsoever nature
with respect thereto; (ii) all obligations of such Person under conditional sale
or other title retention agreements relating to property purchased by such
Person; (iii) all obligations of such Person issued or assumed as the deferred
purchase price of property or services (other than Accounts Payable and Accrued
Liabilities); (iv) all Indebtedness of others secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any lien or security interest on property owned or acquired by
such Person whether or not the obligations secured thereby have been assumed,
with the amount of Indebtedness pursuant to this clause (iv) being calculated by
reference to the security and not the primary obligation; (v) all capitalized
lease obligations of such Person; (vi) all obligations of such Person
guaranteeing, or in effect guaranteeing, any Indebtedness, dividend or other
obligation of any other Person; (vii) all obligations (including but not limited
to reimbursement obligations) relating to the issuance of letters of credit for
the account of such Person; (viii) all obligations arising out of foreign
exchange contracts; (ix) all obligations of the Corporation to fund, or pay any
benefits under, any Employee Benefit Plan, Employee Pension Benefit Plan or
Employee Welfare Benefit Plan as of the Closing Date or upon and by reason of
the Closing (except to the extent the same shall be counted as an Accrued
Liability); and (x) all obligations arising out of interest rate and currency
swap agreements, cap, floor and collar agreements, interest rate insurance,
currency spot and forward contracts and other agreements or arrangements
designed to provide protection against fluctuations in interest or currency
exchange rates.

 

(gg)  “Indemnity Cap” shall mean generally a dollar amount equal to $2 Million
except that in the instance of indemnification obligations arising out of Losses
suffered from or arising out of any product defect claims related to products
sold on or prior to the Closing Date (exclusive of claims limited solely to
obligations under express product warranties related to products sold, leased or
rented by the Corporation on or prior to the Closing Date of the nature
described in Section 4.27(a), but not limited to warranties related to products
sold, leased or rented during the two-year period preceding the date of this
Agreement) such term shall mean a dollar amount equal to fifty percent (50%) of
the Purchase Price after adjustment for the Final Purchase Price Closing
Adjustment; provided, however, such caps shall not be mutually exclusive of one
another such that a $2 Million general indemnity claim will apply against, and
partially exhaust, the higher product defect claims cap and a $2 Million product
defect claim will, by itself, otherwise fully exhaust the lower cap for general
indemnities.

 

(hh)  “Independent Accountants” shall mean Grant Thorton LLP, or any successor
thereof.

 

(ii)     “Insurance” shall mean any fire, product liability, automobile
liability, general liability, worker’s compensation, medical insurance stop-loss
coverage or other form of insurance of the Business, and any tail coverage
purchased with respect thereto.

 

5

--------------------------------------------------------------------------------


 

(jj)     “Intellectual Property” shall mean all intellectual property used to
conduct the Business including, without limitation, (i) all inventions (whether
patentable or unpatentable and whether or not reduced to practice), all
improvements thereto, and all patents, patent applications, and patent
disclosures, together with all reissuances, continuations,
continuations-in-part, revisions, extensions, and re-examinations thereof,
(ii) all trademarks, service marks, trade dress, logos, trade names, and
corporate names (including, without limitation, the name “Intirion”,
“MicroFridge”,  and “Safe Plug”), together with all translations, adaptations,
derivations, and combinations thereof and including all goodwill associated
therewith, and all applications, registrations, and renewals in connection
therewith, (iii) all copyrightable works, all copyrights, and all applications,
registrations and renewals in connection therewith, (iv) all trade secrets and
confidential business information (including ideas, research and development,
know-how, formulas, compositions, manufacturing and production processes and
techniques, technical data, designs, drawings, specifications, customer and
supplier lists, pricing and cost information, and business and marketing plans
and proposals), (v) all computer software (including data and related
documentation and including software installed on hard disk drives) other than
off-the-shelf computer software subject to shrinkwrap or clickwrap licenses and
(vi) all copies and tangible embodiments of any of the foregoing (in whatever
form or medium).

 

(kk)   “Inventory” shall mean all finished goods inventory and service parts
inventory of the Business.

 

(ll)     “Losses” shall mean all losses, liabilities, deficiencies, damages
(including without limitation encumbrances, fines, penalties, claims, costs and
expenses (including, without limitation all fines, penalties and other amounts
paid pursuant to a judgment, compromise or settlement), court costs and
reasonable legal and accounting fees and disbursements.

 

(mm) “Mac-Gray Services” shall mean Mac-Gray Services, Inc., a Delaware
corporation.

 

(nn)  “Material Adverse Change” shall mean an effect that is reasonably likely
to be material and adverse to the Business, or to the assets, financial
condition or results of operations of the Corporation, but excluding any such
effect resulting from (i) general economic or securities or financial market
conditions, (ii) any occurrence or condition generally affecting participants in
the Business (including natural catastrophe events), (iii) any change in law or
regulations in any jurisdiction in which the Corporation does business or any
change in accounting principles required by GAAP and (iv) any occurrence or
condition arising out of the transactions contemplated by this Agreement or the
public announcement thereof (including any occurrence or condition arising out
of the identity of or facts relating to Buyer).

 

(oo)  “Material Contracts” shall mean the following written contracts and oral
contracts which are currently in effect and (a) to which the Corporation is
either a party or otherwise bound, (b) to which the Corporation is or has been a
beneficiary of within the past two (2) years, or (c) which otherwise materially
relate to the Business; provided, however, for the purposes of subsections
(b) and (c), contracts pursuant to which Seller or Mac-Gray Services provides to
the Corporation the benefit of insurance policies, employee benefit plans

 

6

--------------------------------------------------------------------------------


 

or access to databases and software, and contracts related exclusively to
corporate headquarters functions in the areas of IT, tax compliance, human
resources, payroll, accounting, finance and legal services shall be specifically
excluded from such definition:

 

(i)         any agreement (or group of related agreements with the same Person
or its Affiliates) under which the Corporation has created, incurred or assumed
any Indebtedness in excess of $10,000 or imposed an Encumbrance on any of its
assets, except where the Corporation’s obligations and/or any such Encumbrance
will be released at the Closing,

 

(ii)        any agreement for the lease of real property or personal property
providing for lease payments by the Corporation in excess of $10,000 per year,

 

(iii)       any license or royalty agreement,

 

(iv)       any agreement relating to any Benefit Arrangement maintained by the
Corporation,

 

(v)        any employment, consulting, distributor, sales representative or
dealer agreement not cancelable by the Corporation without penalty upon ninety
(90) days or less written notice,

 

(vi)       any settlement agreement or other agreement in respect of any past or
present Proceeding,

 

(vii)      any confidentiality agreement, non-competition agreement or agreement
providing for indemnification by the Corporation, or

 

(viii)     any other agreement (or group of related agreements with the same
Person or its Affiliates) not cancelable by the Corporation without penalty the
performance of which will extend over a period of more than one (1) year,
involves consideration to the Corporation in excess of $20,000 or is anticipated
to result in a payment by the Corporation exceeding $10,000.

 

(pp)  “Minor Contracts” shall mean any contract or other agreement (other than
the Material Contracts), whether written or oral, to which the Corporation is a
party or by which the Corporation is bound.

 

(qq)  “Non-Competition Period” shall mean the period beginning with the Closing
Date and ending on the earlier of (a) a Qualified Sale of the Seller, or (b) the
fourth (4th) anniversary of the Closing Date.

 

(rr)    “Other Current Assets” shall mean all current assets of the Corporation,
to the extent such assets are reflected on, as applicable, the Closing
Certificate or the Closing Date Financial Report, other than Cash, Accounts
Receivable, Inventory, prepaid taxes and prepaid expenses solely relating to any
Income Tax Liability, to the extent reflected on or estimated to be reflected on
the Closing Date Financial Report.

 

7

--------------------------------------------------------------------------------


 

(ss)      “Owned Tangible Personal Property” shall mean all Tangible Personal
Property owned by the Corporation.

 

(tt)       “Permits” shall mean all permits, licenses, consents, franchises,
approvals and other authorizations required from any Governmental Authority or
other Person in connection with the operation of the Business and necessary to
conduct the Business as presently conducted.

 

(uu)     “Permitted Encumbrances” shall mean (i) liens which will be removed by
payment of Indebtedness reflected on the Closing Date Financial Report in the
amounts reflected on the Closing Date Financial Report; (ii) other liens which
are removed on or prior to the Closing Date; (iii) liens for Taxes or
governmental assessments, charges or claims the payment of which is not yet due,
or for Taxes the validity of which is being contested in good faith by
appropriate proceedings and which are specifically disclosed on the Disclosure
Schedule; (iv) statutory liens of landlords and liens of carriers, warehousemen,
mechanics, materialmen and other similar Persons and other liens imposed by law
incurred in the ordinary course of business for sums not yet delinquent or being
contested in good faith; (v) liens relating to deposits made in the ordinary
course of business in connection with workers’ compensation, unemployment
insurance and other types of social security or to secure the performance of
leases, trade contracts or other similar agreements; and (vi) liens securing
executory obligations under any lease that constitutes an “operating lease”
under GAAP.

 

(vv)     “Person” shall mean any Governmental Authority, individual,
association, joint venture, partnership, corporation, limited liability company,
trust or other entity.

 

(ww)    “Proceeding” shall mean any claim, demand, action, suit, litigation,
dispute, order, writ, injunction, judgment, assessment, decree, grievance,
arbitral action, investigation or other similar proceeding.

 

(xx)      “Prohibited Transaction” shall have the meaning set forth in ERISA
Section 406 and Code Section 4975.

 

(yy)     “Purchase Price” shall mean the purchase price for the Shares which
shall be equal to $8,500,000, as increased or decreased by the Working Capital
Adjustment.

 

(zz)      “Qualified Sale of the Seller” shall mean any merger, sale of equity,
business combination or similar transaction pursuant to which (a) the
stockholders of Seller immediately prior to such transaction own less than fifty
percent (50%) of the outstanding equity interests of Seller after the
consummation of such transaction and (b) the acquirer in such transaction has
been, directly or indirectly, actively engaged in the development and/or
distribution of small refrigerators and/or small microwaves prior to the
acquisition of Seller.

 

(aaa)    “Real Property” shall mean all real property owned or leased by the
Corporation or in which the Corporation otherwise has any interest, together
with (i) all buildings and improvements located thereon and (ii) all rights,
privileges, interests, easements, hereditaments and appurtenances thereunto in
any way incident, appertaining or belonging thereto.

 

8

--------------------------------------------------------------------------------


 

(bbb)   “Related Person” shall mean (i) any shareholder, director or officer or
any other direct or indirect beneficial owner (but excluding mere holders of
options to purchase shares) of the Corporation, (ii) any spouse, child, sibling
or parent of any such shareholder, director or officer or other beneficial
owner, or (iii) any limited liability company, partnership, corporation, trust
or other entity in which any individual encompassed by the foregoing (i) or
(ii) has a substantial and material interest as a member, partner, shareholder,
trustee or otherwise; provided, however, that no Person shall be deemed a
Related Person for the purposes of this Agreement solely by reason of ownership
of an equity interest in Seller.

 

(ccc)    “Representative” shall mean any officer, director, principal, attorney,
accountant, agent, employee or other representative of any Person.

 

(ddd)   “Tangible Personal Property” shall mean all tangible personal property
(other than Inventory) owned or leased by the Corporation or in which the
Corporation has any interest including, without limitation, show equipment,
production and processing equipment, warehouse equipment, computer hardware,
furniture and fixtures, transportation equipment, leasehold improvements,
supplies and other tangible assets, together with any transferable manufacturer
or vendor warranties related thereto.

 

(eee)    “Tax” shall mean any federal, state, local or foreign income, gross
receipts, license, payroll, employment, excise, severance, startup, occupation,
premium, windfall profits, environmental (including taxes under Code
Section 59A), customs duties, capital stock, franchise, profits, withholding,
social security (or similar), health, unemployment, disability, real property,
personal property, intangible property, sales, use, transfer, registration,
value added, goods and services, alternative or add-on minimum, estimated, or
other tax or similar obligation of any kind whatsoever, including any interest,
penalty or addition thereto, whether disputed or not.

 

(fff)      “Tax Return” shall mean any return, declaration, report, claim for
refund, or information return or statement relating to Taxes, including any
schedule or attachment thereto, and any amendment thereof.

 

(ggg)   “Threshold Amount” shall mean a dollar amount equal to two percent (2%)
of the Purchase Price after adjustment for the Final Purchase Price Closing
Adjustment.

 

(hhh)   “Working Capital” shall mean (i) the sum of (A) the Cash, (B) the
Accounts Receivable, (C) the Inventory and (D) the Other Current Assets minus
(ii) the sum of (A) the Accounts Payable, (B) the current portion of Accrued
Liabilities (including $400,000 as the current portion of reserve for warranty),
and (C) Accrued Vacation, calculated in a manner consistent with Exhibit 1.1.

 

(iii)      “Working Capital Adjustment” shall mean (i) if the Closing Date
Working Capital is equal to or greater than $4,851,000, the amount, expressed as
a positive number, by which the Closing Date Working Capital exceeds $4,951,000
or (ii) if the Closing Date Working Capital is less than $4,851,000, the amount,
expressed as a negative number, by which the Closing Date Working Capital is
less than $4,751,000.

 

9

--------------------------------------------------------------------------------


 

1.2           Other Defined Terms.  The following terms shall have the meanings
defined for such terms in the Sections set forth below:

 

Term

 

Section

 

 

 

Benefit Arrangements

 

4.16(k)

Buyer

 

Introduction

Buyer Indemnified Party

 

9.1(b)

Casualty

 

10.2

Casualty Amount

 

10.2

Closing

 

3.1

Closing Cash Payment

 

2.4(b)

Closing Certificate

 

2.3(a)

Closing Date Financial Report

 

2.3(c)

Closing Purchase Price Reconciliation

 

2.5

Confidential Information

 

6.10

Corporation

 

Recitals

Current Employer

 

6.20(a)

Distributor Agreement

 

6.19

Employee Plans

 

4.16(a)

Final Purchase Price Closing Adjustment

 

2.3(c)

Indemnified Party

 

9.1(e)(i)

Indemnifying Party

 

9.1(e)(i)

Laundry Product Sales Agreement

 

6.16

Material Customer

 

4.22

Material Supplier

 

4.22

Offered Employees

 

6.20(a)

Pension Plans

 

4.16(a)

Preliminary Purchase Price Closing Adjustment

 

2.3(a)

Section 338(h)(10) Election

 

9.4(c)

Seller

 

Introduction

Seller Affiliated Group

 

4.9(c)

Seller Indemnified Party

 

9.1(d)

Shares

 

Recitals

Straddle Period

 

9.1(c)(iii)

Sublease

 

6.18

Transferred Employees

 

6.20(a)

Transition Services Agreement

 

6.17

Welfare Plans

 

4.16(a)

 

1.3           Construction of Accounting Terms.  Except as otherwise expressly
provided, as used in Article 1 of this Agreement, Accounts Payable, Accounts
Receivable, Accrued Liabilities, Income Tax Liability, Indebtedness, Inventory,
Other Current Assets and Working Capital of Seller and the components thereof
and the adjustments based thereon shall mean the amounts determined in
accordance with GAAP consistently applied in the historical books and records of
the Corporation.

 

10

--------------------------------------------------------------------------------


 

1.4           Usage of Terms.  Except where the context otherwise requires,
words importing the singular number shall include the plural number and vice
versa.  Use of the word “including” shall mean “including, without limitation”.

 

1.5           References to Articles, Sections, Exhibits and Schedules.  All
references in this Agreement to Articles, Sections (and other subdivisions),
Exhibits and Schedules refer to the corresponding Articles, Sections (and other
subdivisions), Exhibits and Schedules of or attached to this Agreement, unless
the context expressly, or by necessary implication, otherwise requires.

 

1.6           No Double Counting.  The parties agree that for purposes of the
calculations, adjustments and payments set forth in Article II, no provisions in
this Agreement, including without limitation those set forth in this Article I
and/or Article II, are intended to result in any item or amount being counted
more than once.

 

ARTICLE II

PURCHASE AND SALE OF SHARES

 

2.1           Sale of Shares.  Subject to the terms and conditions contained in
this Agreement, on the Closing Date Seller shall sell, convey, transfer, assign,
and deliver to Buyer, and Buyer shall acquire from Seller, all of the Shares,
free and clear of any Encumbrances other than Permitted Encumbrances.

 

2.2           Purchase Price.  As consideration for the sale, conveyance,
transfer, assignment and delivery of the Shares, Buyer shall pay to Seller an
amount equal to the Purchase Price.  Such consideration shall be paid and be
subject to adjustment in accordance with Sections 2.4 and 2.5.

 

2.3           Closing Certificate; Preliminary Purchase Price Closing
Adjustment; Physical Inventory; Audit; Closing Date Financial Report; Final
Purchase Price Closing Adjustment.

 

(a)     Closing Certificate; Preliminary Purchase Price Closing Adjustment.  On
the day prior to the Closing Date, Seller shall cause to be prepared in good
faith under the direction of the President or the Chief Financial Officer of the
Corporation and shall deliver to Buyer a certificate (the “Closing Certificate”)
containing a pro forma estimate of the Closing Date Working Capital, the Working
Capital Adjustment, the Indebtedness of the Corporation on the Closing Date and
the adjustment to the Purchase Price based thereon (the “Preliminary Purchase
Price Closing Adjustment”) which Closing Certificate and Preliminary Purchase
Price Closing Adjustment shall be used for purposes of the Closing and
determining payments to be made by Buyer on the Closing Date pursuant to
Section 2.4, unless Buyer objects to the Closing Certificate and Preliminary
Purchase Price Closing Adjustment as facially unreasonable in light of the most
recent financials of the Corporation (which objection must be made prior to the
Closing).

 

(b)    Physical Inventory.  On February 2, 2010, the Corporation conducted a
physical inventory at which representatives of each of Buyer and Seller were
present, the results of which the Corporation provided to each of Buyer and
Seller and which shall be used

 

11

--------------------------------------------------------------------------------


 

to determine the amount of Inventory as of the Closing Date and which shall be
used in the preparation of the Closing Certificate, Final Purchase Price Closing
Adjustment and the Closing Date Financial Report.  With respect to any Inventory
of the Corporation located at any premises not owned or leased by the
Corporation or otherwise not included in the physical inventories referred to
above, (i) for purposes of the Preliminary Purchase Price Closing Adjustment,
Seller shall provide to Buyer in writing a good faith estimate as to the amount
of such Inventory prior to the Closing Date and (ii) for purposes of the Final
Purchase Price Closing Adjustment, Seller shall obtain from each Person who is
in possession of any such Inventory written certification as to the amount of
such Inventory as of the Closing Date.

 

(c)     Audit; Closing Date Financial Report.  As promptly as possible after the
Closing and in any event no later than sixty (60) days after the Closing, Buyer
shall cause to be prepared (i) an audited balance sheet of the Corporation as of
the Closing Date in accordance with GAAP and (ii) a supplemental report setting
forth the Closing Date Working Capital, the Working Capital Adjustment, the
Indebtedness on the Closing Date and the definitive adjustment to the Purchase
Price based on said audited balance sheet (the “Final Purchase Price Closing
Adjustment”), (collectively the “Closing Date Financial Report”).  Any
third-party expenses or fees incurred in preparing the Closing Date Financial
Report and the Final Purchase Price Closing Adjustment shall be borne by Buyer. 
Seller shall have thirty (30) days after delivery to Seller to review the
Closing Date Financial Report.  In connection with such review, Buyer shall
provide Seller with reasonably requested access to all books, records, and
workpapers of the Corporation used in the preparation of the Closing Date
Financial Report.  If Seller does not object, or otherwise fails to respond, to
the Closing Date Financial Report within thirty (30) days after delivery to
Seller, such Closing Date Financial Report shall automatically become final and
conclusive.  In the event that Seller objects to the Closing Date Financial
Report within such 30-day period, Seller and Buyer shall promptly meet and
endeavor to reach agreement as to the content of the Closing Date Financial
Report.  If Seller and Buyer agree on the content of the Closing Date Financial
Report, such Closing Date Financial Report shall become final and conclusive. 
If Seller and Buyer are unable to reach agreement within thirty (30) days after
the delivery of such objection to the Closing Date Financial Report, then the
Independent Accountants shall promptly be retained to undertake a determination
of the Closing Date Financial Report, which determination shall be made as
quickly as possible.  Only disputed item(s) shall be submitted to the
Independent Accountants for review.  In resolving any disputed item, the
Independent Accountants may not assign a value to such item greater than the
greatest value for such item claimed by either party or less than the lowest
value for such item claimed by either party, in each case as presented to the
Independent Accountants.  Such determination of the Independent Accountants
shall be final and binding on Seller and Buyer, and all expenses of the
Independent Accountants shall be borne by the party whose items in dispute are
found to be in the greatest aggregate error (in absolute dollar terms).  The
Purchase Price and the payments required to be made after the Closing Date
pursuant to Section 2.5 shall be finally determined on the basis of the Closing
Date Financial Report and the Final Purchase Price Closing Adjustment as
adjusted by any determinations described in this Section 2.3(c).

 

2.4           Payments by Buyer.  Buyer shall pay to Seller the purchase
consideration set forth in Section 2.3 as follows:

 

12

--------------------------------------------------------------------------------


 

(a)     At the Closing, Buyer shall pay off the Discharged Indebtedness, if any.

 

(b)    At the Closing, Buyer shall pay to Seller the Closing Cash Payment.  The
Closing Cash Payment shall be paid on the Closing Date in cash by wire transfer
of immediately available funds to an account designated by Seller to Buyer in
writing not less than two (2) business days prior to the Closing Date.  “Closing
Cash Payment” means an amount equal to (i) the Purchase Price (as adjusted by
the Preliminary Purchase Price Closing Adjustment), minus (ii) the amount of the
estimated (per Section 2.3(a)) Indebtedness of the Corporation, if any, on the
Closing Date (including, without limitation, the Discharged Indebtedness).

 

2.5           Final Purchase Price Closing Adjustment.  Within five (5) business
days after determination of the Final Purchase Price Closing Adjustment, Buyer
or Seller, as the case may be, shall pay to the other by wire transfer of
immediately available funds to an account designated by the receiving party in
writing the amount by which the Purchase Price, as adjusted by the Final
Purchase Price Closing Adjustment, is greater or less than the Purchase Price,
as adjusted by the Preliminary Purchase Price Closing Adjustment (such
difference being the “Closing Purchase Price Reconciliation”).  If the Closing
Purchase Price Reconciliation is positive, Buyer shall promptly pay such
difference to Seller.  If the Closing Purchase Price Reconciliation is negative,
Seller shall promptly pay such difference to Buyer.  If Buyer or Seller fail to
pay any amount owing pursuant to this Section 2.5, then the amount so owing
shall be payable on demand and interest shall accrue on the unpaid amount from
the date due until paid at a rate equal to the lower of (i) ten percent (10%)
per annum or (ii) the highest rate permitted by law.

 

2.6           Taxes.  All transfer, documentary, sales, use, stamp, registration
and other similar Taxes imposed by reason of the transfer of the Shares pursuant
to this Agreement and any deficiency, interest or penalty with respect to such
Taxes shall be borne equally between the Buyer and the Seller.

 

ARTICLE III

CLOSING

 

3.1           Closing.  The closing of the transactions contemplated by this
Agreement (“Closing”) shall be held at 10:00 a.m. local time on the Closing Date
at the offices of Goodwin Procter LLP, Exchange Place, 53 State Street, Boston,
Massachusetts 02109, or any other place as Buyer and Seller mutually agree in
writing.  The Closing shall be effective as of the close of business on the
Closing Date.

 

3.2           Conveyances at Closing.

 

(a)     Instruments and Possession.  Upon the terms and conditions contained in
this Agreement, on the Closing Date, Seller shall deliver to Buyer (i) a stock
power executed by Seller conveying in the aggregate all of the Shares, together
with the complete corporate minute book maintained by the Corporation up to the
Closing Date (including, as necessary, appropriate ratifying resolutions),
(ii) such other instruments as shall be reasonably requested

 

13

--------------------------------------------------------------------------------


 

by Buyer to vest in Buyer title in and to the Shares in accordance with the
provisions of this Agreement and (iii) such other documents and agreements as
are contemplated by this Agreement.

 

(b)    Form of Instruments.  All of such instruments shall be in form and
substance, and shall be executed and delivered in a manner, reasonably
satisfactory to Buyer and Seller, but shall not diminish the status of title to
the Shares required to be delivered by Seller pursuant to this Agreement.

 

3.3           Certificates and Other Documents.  Each of Buyer and Seller shall
deliver or cause to be delivered the certificates and other documents and items
described in Articles 6, 7 and 8 of this Agreement.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES
OF SELLER

 

Seller represents and warrants to Buyer as follows:

 

4.1           Organization and Authority of the Corporation to Conduct
Business.  The Corporation is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization.  Schedule 4.1
sets forth the jurisdiction of organization of the Corporation and each
jurisdiction where it is qualified to do business.  The Corporation is duly
qualified and in good standing in each jurisdiction where it is required to be
qualified and where the failure to qualify could reasonably be expected to have
a material adverse effect on the Business, financial condition or operations of
the Corporation.  Except as disclosed on Schedule 4.1, the Corporation has no
Affiliates.  Except as specifically disclosed on Schedule 4.1, no Affiliate of
the Corporation owns or has any interest in any of the assets used in the
Business.  The Corporation has full corporate power and authority to conduct its
business as it is presently being conducted and to own and lease its properties
and assets.  The Corporation has no stock or other equity interest in any other
Person.

 

4.2           Power and Authority; Binding Effect.  Seller has all necessary
power and authority and has taken all action necessary to authorize, execute and
deliver this Agreement, to consummate the transactions contemplated by this
Agreement, and to perform its obligations under this Agreement.  This Agreement
has been duly executed and delivered by Seller and shall, upon delivery of a
counterpart signature by Buyer, constitute a legal, valid and binding obligation
of Seller enforceable against Seller in accordance with its terms, except as
such enforcement may be limited by the Enforceability Limitations.

 

4.3           Authorized and Issued Shares.  The authorized capitalization of
the Corporation consists solely of 3,000 shares of common stock with a par value
of $.01 per share, of which only the Shares are issued and outstanding.  Seller
owns all of the Shares.  All of the Shares are duly authorized, validly issued,
fully paid and nonassessable.  Except as set forth on Schedule 4.3, there are
not now outstanding any other shares, phantom shares or other securities, or any
options, warrants or any rights related to the Shares or to any other shares,
phantom shares or

 

14

--------------------------------------------------------------------------------


 

other securities of the Corporation.  Except for this Agreement and as set forth
in Schedule 4.3, there are no agreements of any kind obligating the Corporation,
conditionally or otherwise, to issue or sell any new share of capital stock or
any instrument convertible into or exchangeable for any capital stock of the
Corporation, or to redeem, repurchase or sell any shares of the Corporation’s
capital stock. Except as set forth in Schedule 4.3, there are no voting
agreements, voting trusts, buy-sell agreements, options or right of first
purchase agreements relating to the Shares.

 

4.4           Title to Shares and Assets.

 

(a)     Seller has good title to the Shares, free and clear of all Encumbrances
other than Permitted Encumbrances, and at the Closing will have full legal right
and power to sell, assign and transfer title to the Shares to Buyer pursuant to
this Agreement free and clear of all Encumbrances other than Permitted
Encumbrances.

 

(b)    Except as set forth in Schedule 4.4(b) and except for Permitted
Encumbrances, the Corporation has good title to all of its Owned Tangible
Personal Property, free and clear of all Encumbrances.

 

4.5           No Conflict or Violation.  The execution and delivery of this
Agreement, the consummation of the transactions contemplated by this Agreement,
and the fulfillment of the terms of this Agreement, do not and will not result
in or constitute (i) a violation of or conflict with any provision of the
organizational or other governing documents of the Corporation, (ii) except as
set forth on Schedule 4.5, a breach of, a loss of rights under, or an event,
occurrence, condition or act which is or, with the giving of notice or the lapse
of time, would become, a material default under, or result in the acceleration
of any material obligations under, any term or provision of, any Material
Contract, (iii) a violation by Seller or the Corporation of any statute, rule,
regulation, ordinance, by-law, code, order, judgment, writ, injunction, decree
or award applicable to Seller or the Corporation which could reasonably be
expected to result in a penalty in excess of $1,000 or a loss of privilege,
which loss could reasonably be expected to result in a material adverse effect
on the Corporation or (iv) an imposition of any Encumbrance (other than a
Permitted Encumbrance) on the Shares or on the assets of the Corporation.

 

4.6           Consents and Approvals.  Except as otherwise set forth on Schedule
4.6, no consent, approval or authorization of, or declaration, filing or
registration with, any Person is required to be made or obtained by Seller or
the Corporation in connection with the execution, delivery and performance of
this Agreement and the consummation of the transactions contemplated by this
Agreement.

 

4.7           No Proceedings.  There is no Proceeding pending or, to the
knowledge of Seller, that have been threatened in writing or clearly threatened
orally in a communication to an officer of the Corporation against, relating to
or affecting in any adverse manner the transactions contemplated by this
Agreement.

 

4.8           Financial Statements; Unknown Liabilities.

 

(a)     The Corporation has delivered to Buyer the Financial Statements.  The
Financial Statements fairly present in all material respects the financial
condition and the

 

15

--------------------------------------------------------------------------------


 

results of operations of the Corporation as of their respective dates and for
the periods then ended in accordance with GAAP as applied by the Corporation on
a consistent basis.  The books and records of the Corporation from which the
Financial Statements were prepared fairly reflect in all material respects the
assets, liabilities and operations of the Corporation, and the Financial
Statements conform in all material respects thereto.

 

(b)    There are, and as of the Closing Date there will be, no liabilities or
obligations of any nature, whether absolute, accrued, contingent, known,
unknown, matured, unmatured or otherwise, and whether or not required to be
disclosed or provided for in financial statements in accordance with GAAP, of
the Corporation except (i) liabilities and obligations reflected or reserved for
in the Financial Statements with respect to the fiscal year ended December 31,
2009; (ii) liabilities and obligations incurred between January 1, 2010 and the
Closing Date in the ordinary course of business of the Corporation (none of
which results from, arises out of or relates to any breach of contract, breach
of contractual warranty, tort, infringement or violation of law);
(iii) liabilities arising solely under express product warranties related to
products sold, leased or rented on or prior to the Closing Date; (iv) all
liabilities included in the Closing Date Working Capital, and (v) other
liabilities disclosed in this Agreement.

 

4.9           Tax Matters.

 

(a)        Except as set forth on Schedule 4.9, (i) the Corporation has filed or
had filed on its behalf all Tax Returns that it was required to file, (ii) all
Taxes required to have been withheld in connection with amounts paid or owing to
any employee, independent contractor, creditor, stockholder or other third party
have been withheld, (iii) all Taxes required to have been paid by the
Corporation (whether or not shown on any Tax Return) have been paid, (iv) the
Corporation is not currently the beneficiary of any extension of time within
which to file any Tax Return, and (v) no notice has been received by the
Corporation and no claim has been made within the last five (5) years by any
Governmental Authority in any jurisdiction where the Corporation does not file
Tax Returns that the Corporation may be subject to taxation by that
jurisdiction.  There are no Encumbrances on any of the assets of the Corporation
that arose in connection with any failure (or alleged failure) to pay any Tax.

 

(b)        There is no dispute or claim concerning any Tax liability of the
Corporation either (i) claimed or raised by any Governmental Authority in
writing or (ii) as to which the Corporation has knowledge.  Schedule 4.9
(b) lists all federal, state, local, and foreign Tax Returns filed with respect
to the Corporation for any taxable period ending on or after December 31, 2005,
indicates those Tax Returns which have been audited, and indicates those Tax
Returns that currently are the subject of audit.

 

(c)        The Corporation has not been a member of an Affiliated Group filing a
consolidated federal income Tax Return other than a group the common parent of
which is Seller (“Seller Affiliated Group”).  Seller has filed a consolidated
federal income Tax Return with the Corporation for the taxable year immediately
preceding the current taxable year and is eligible to make a Code
Section 338(h)(10) election.

 

16

--------------------------------------------------------------------------------


 

(d)        Seller Affiliated Group has filed all income Tax Returns that it was
required to file for each taxable period during which the Corporation was a
member of the group.  All income Taxes owed by Seller Affiliated Group (whether
or not shown on any Tax Return) have been paid for each taxable period during
which the Corporation was a member of the group.

 

(e)        Seller does not expect any authority to assess any additional income
Taxes against Seller Affiliated Group for any taxable period during which the
Corporation was a member of the group.  There is no dispute or claim concerning
any income Tax liability of Seller Affiliated Group for any taxable period
during which the Corporation was a member of the group claimed or raised by any
Governmental Authority in writing.  Seller Affiliated Group has not waived any
statute of limitations in respect of any income Taxes or agreed to any extension
of time with respect to an income Tax assessment or deficiency for any taxable
period during which the Corporation was a member of the group.

 

(f)         The Corporation has no liability for the Taxes of any Person other
than the Corporation (i) under Treas. Reg. §1.1502-6 (or any similar provision
of state, local or non-U.S. law), (ii) as a transferee or successor, (iii) by
contract, or (iv) otherwise.

 

(g)        Seller’s representations and warranties set forth in this Section 4.9
shall constitute Seller’s only representations and warranties regarding Taxes.

 

4.10         Real Property.  Schedule 4.10 contains a true, complete and correct
list of the Real Property leased by the Corporation.  The Corporation does not
own and has never owned any real property.  Except as set forth on Schedule
4.10, (a) the Corporation enjoys peaceful and undisturbed possession of the Real
Property pursuant to the lease described on Schedule 4.10, (b) the lease
described on Schedule 4.10 is not in default and is in full force, and (c) to
Seller’s knowledge, none of the Real Property is subject to any Encumbrance
which in any material respect interferes with or impairs the present and
continued use thereof in the usual and normal conduct of the Business.  There
are no repairs or replacements exceeding $5,000 which are currently contemplated
by the Corporation or which, to Seller’s knowledge, should be made in order to
maintain the Real Property in a reasonable state of repair.

 

4.11         Tangible Personal Property.  Schedule 4.11 sets forth (a) a
depreciation list of each item of Tangible Personal Property owned by the
Corporation, and (b) a list of each item of Tangible Personal Property leased by
the Corporation in each case having a value in excess of $5,000.  There is no
material tangible personal property used in the operation of the Business other
than the Tangible Personal Property set forth on Schedule 4.11.  Except as set
forth on Schedule 4.11, the Owned Tangible Personal Property is free and clear
of any Encumbrances (other than Permitted Encumbrances).  Except as set forth on
Schedule 4.11, all of the Tangible Personal Property is located at the Real
Property and there is no tangible personal property (excluding employee personal
effects not reflected on the Financial Statements) located at the Real Property
which is not owned or leased by the Corporation.  Except as set forth in
Schedule 4.11, the Tangible Personal Property currently used in the Business is,
taken as a whole, in reasonable working order and is reasonably adequate for its
intended use, ordinary wear and tear and normal repairs and replacements
excepted.  Except as disclosed on Schedule 4.11, there are no repairs or
replacements exceeding $10,000 in the aggregate for all Tangible Personal
Property which are currently contemplated by Seller or the Corporation.

 

17

--------------------------------------------------------------------------------


 

4.12         Intellectual Property.

 

(a)     (i) There is no intellectual property used in or, to Seller’s knowledge,
necessary to conduct the Business other than the Intellectual Property owned by
the Corporation, off-the-shelf computer software and Intellectual Property
identified on Schedule 4.12(d) as not being so owned, (ii) other than computer
software, each item of Intellectual Property owned or used by the Corporation
immediately prior to the Closing Date will be owned or available for use by the
Corporation on substantially similar terms and conditions immediately subsequent
to the Closing Date and (iii) the Corporation has taken reasonable commercial
actions to maintain and protect each item of Intellectual Property used in the
Business.

 

(b)    Except as set forth on Schedule 4.12(b), (i) the Corporation has not
interfered with, infringed upon or misappropriated the trade secrets or
copyrights of any third party or, to Seller’s knowledge, the patent or trademark
rights of any third party, and in the last three (3) years the Corporation has
not received any written charge, complaint, claim, demand or notice alleging any
such interference, infringement, misappropriation or violation (including any
claim that the Corporation must license or refrain from using any intangible
property rights of any third party) and (ii) to Seller’s knowledge, no third
party has interfered with, infringed upon or misappropriated any of the
Intellectual Property owned by the Corporation.

 

(c)     Schedule 4.12(c) identifies each patent and registered trademark and
registered copyright which has been issued to the Corporation with respect to
any of the Intellectual Property owned by the Corporation or used in the
Business, identifies each pending patent application or application for
copyright or trademark registration which the Corporation has made with respect
to any of the Intellectual Property owned by the Corporation or used in the
Business, and identifies each license or other agreement which the Corporation
has granted to any third party with respect to any of the Intellectual Property
owned by the Corporation.  Seller has delivered or made available to Buyer
correct and complete copies of all such patents, registrations, applications,
licenses and agreements (as amended to date) and have made available to Buyer
correct and complete copies of all other material written documentation
evidencing ownership and prosecution histories (if applicable) of each such
patent and patent application.  Schedule 4.12(c) also identifies each trade name
or unregistered trademark used by the Corporation.  Except as set forth on
Schedule 4.12(c), with respect to each item of Intellectual Property required to
be identified in Schedule 4.12(c):  (i) Seller has no knowledge of any reason
why the Corporation would be unable to register with the United States Patent
and Trademark Office each item which is an unregistered trademark, (ii) the
Corporation possesses all right, title and interest in and to the item, free and
clear of any Encumbrances (other than Permitted Encumbrances) or licenses,
(iii) the item is not subject to any outstanding injunction, judgment, order,
decree, ruling, or charge, (iv) no Proceeding is pending or, to the knowledge of
Seller, threatened in writing which challenges the legality, validity,
enforceability, use or ownership of the item and (v) other than routine
indemnities given to distributors, sales representatives, dealers and customers,
the Corporation does not have any current obligations to indemnify any Person
for or against any interference, infringement, misappropriation, or other
conflict with respect to the item.

 

18

--------------------------------------------------------------------------------


 

(d)    Schedule 4.12(d) identifies each item of Intellectual Property that any
third party owns and that the Corporation uses pursuant to license, sublicense
or other agreement, other than off-the-shelf computer software.  Seller has
delivered to Buyer correct and complete copies of all such licenses, sublicenses
and other agreements (as amended to date).  Except as set forth on Schedule
4.12(d), with respect to each item of Intellectual Property required to be
identified in Schedule 4.12(d):  (i) the license, sublicense or other agreement
covering the item is enforceable, except as may be limited by Enforceability
Limitations, (ii) immediately following the Closing, the license, sublicense or
other agreement will continue to be enforceable on substantially similar terms
and conditions as existed immediately prior to the Closing, except as may be
limited by Enforceability Limitations, (iii) neither the Corporation nor, to the
knowledge of Seller, any other party to the license, sublicense or other
agreement is in material breach or material default, and no event has occurred
which, with notice or lapse of time, would constitute a material breach or
material default or permit early termination, modification or acceleration
thereunder, (iv) neither the Corporation nor, to the knowledge of Seller, any
other party to the license, sublicense or other agreement has repudiated any
material provision thereof, (v) to the knowledge of Seller, the underlying item
of Intellectual Property is not subject to any outstanding injunction, judgment,
order, decree, ruling or charge, (vi) no Proceeding is pending or, to the
knowledge of Seller, threatened which challenges the legality, validity,
enforceability or use of the underlying item of Intellectual Property by the
Corporation and (vii) the Corporation has not granted any sublicense or similar
right with respect to the license, sublicense or other agreement.

 

(e)     Except as set forth on Schedule 4.12(e), Buyer’s use of the Intellectual
Property will not interfere with, infringe upon, misappropriate, or otherwise
come into conflict with, the trade secrets or copyrights of any third party or,
to Seller’s knowledge, the patent or trademark rights of any third party as a
result of the continued operation of the Business.

 

4.13         Compliance with Laws and Permits.  Except as set forth on Schedule
4.13, the conduct of the Business is in compliance in all material respects with
all applicable Governmental Requirements and Permits.  Except as set forth on
Schedule 4.13, the Corporation has not received any written notice to the effect
that, or, to Seller’s knowledge, otherwise been advised that, the Corporation is
not in compliance in all material respects with any applicable Governmental
Requirement and there are, to Seller’s knowledge, no presently existing facts,
circumstances or events which, with notice or lapse of time, would result in
material violations of any applicable Governmental Requirement or Permits. 
Schedule 4.13 identifies all material Permits issued to the Corporation and
currently in effect.  Except as set forth on Schedule 4.13, the Permits
constitute all permits, consents, licenses, franchises, authorizations and
approvals used in the operation of and necessary to conduct the Business as
presently conducted.  All of the Permits are valid and in full force and effect,
no violations have been experienced, noted or recorded, and no Proceeding is
pending or, to the knowledge of Seller, threatened to revoke or limit any of the
Permits.

 

4.14         Litigation.  Except as set forth on Schedule 4.14, there is no
Proceeding pending or, to the knowledge of Seller, currently threatened in
writing which is (a) a Proceeding against or relating to the Shares, (b) a
Proceeding involving the Corporation or its properties, assets or business or
(c) a Proceeding relating to the Business and against or relating to any
shareholder, member, director, officer or employee of the Corporation.

 

19

--------------------------------------------------------------------------------


 

4.15         Labor Matters.

 

(a)     Schedule 4.15 identifies for each current employee of the Corporation
and for each employee identified in Section 4.15(c), if any, his or her name,
position or job title, his or her base compensation and bonus compensation
earned in the fiscal year of the Corporation ending December 31, 2009, and his
or her current base compensation.  Except as set forth on Schedule 4.15(a):
(i) the Corporation does not have any obligations under any written or oral
labor agreement, collective bargaining agreement or other agreement with any
labor organization or employee group, (ii) the Corporation is not currently
engaged in any unfair labor practice and there is no unfair labor practice
charge or other employee-related or employment-related complaint against the
Corporation pending or, to the knowledge of Seller, threatened before any
Governmental Authority, (iii) there is currently no labor strike, labor
disturbance, slowdown, work stoppage or other material labor dispute or
arbitration pending or, to the knowledge of Seller, threatened against the
Corporation and no material grievance currently being asserted, (iv) the
Corporation has not experienced a labor strike, labor disturbance, slowdown,
work stoppage or other material labor dispute at any time preceding the date of
this Agreement and (v) there is no organizational campaign being conducted or,
to the knowledge of Seller, contemplated and there is no pending or, to the
knowledge of Seller, threatened petition before any Governmental Authority or
other dispute as to the representation of any employees of the Corporation.

 

(b)    The Corporation has not terminated the employment of any employee during
the past ninety (90) days, excluding voluntary resignation and termination for
cause.  Except as set forth on Schedule 4.15(b), there is not currently any
employee on disability leave or otherwise not active.

 

(c)     Schedule 4.15(c) identifies each employee of the Corporation or an
Affiliate of the Corporation that in connection with his or her employment
primarily provides services to the Corporation.

 

(d)     Seller’s representations and warranties set forth in this Section 4.15
and Section 4.16 shall constitute Seller’s only representations and warranties
regarding labor and employment matters.

 

4.16         Employee Benefit Plans.  With respect to the Employee Benefit Plans
of the Corporation:

 

(a)     Schedule 4.16 sets forth a list identifying each Employee Pension
Benefit Plan (the “Pension Plans”) and a list identifying each Employee Welfare
Benefit Plan (the “Welfare Plans”) (in each case with a brief summary of each
plan) in which the employees identified in Section 4.15(c) participate. 
Collectively, the Pension Plans and the Welfare Plans shall hereafter be
referred to as the “Employee Plans”.

 

(b)    The Corporation is not the plan sponsor of any of the Employee Plans.

 

(c)     Each Employee Plan has been maintained in material compliance with its
terms and the requirements prescribed by any and all statutes, orders, rules and
regulations, including but not limited to, ERISA and the Code, which are
applicable to such Employee Plan.

 

20

--------------------------------------------------------------------------------


 

(d)    Seller has delivered or caused to be delivered to Buyer the latest
determination letters (or opinion letters) of the Internal Revenue Service
relating to each Pension Plan.

 

(e)     There are no pending or, to the knowledge of Seller, threatened
(i) claims, suits or other proceedings by any employees, former employees or
plan participants or the beneficiaries, spouses or representatives of any of
them, other than ordinary and usual claims for benefits by participants or
beneficiaries, or (ii) suits, investigations or other proceedings by any
federal, state, local or other governmental agency or authority, of or against
any Employee Plan, the assets held thereunder, the trustee of any such assets,
or the Corporation relating to any of the Employee Plans.

 

(f)     Neither the Corporation nor an Affiliate has engaged (i) in any
transaction or acted or failed to act in a manner that violates the fiduciary
requirements of Section 404 of ERISA, or (ii) in any Prohibited Transaction with
respect to any Employee Plans.

 

(g)    The Corporation has no obligation to contribute to any Employee Plan.

 

(h)    Neither the Corporation nor any ERISA Affiliate has ever maintained,
adopted or established, contributed or been required to contribute to, or
otherwise participate in or been required to participate in any “multiemployer
plan” (as defined in Section 3(37) of ERISA).

 

(i)      No Employee Plan provides benefits, including without limitation, any
severance or other post-employment benefit, salary continuation, termination,
death, disability, or health or medical benefits (whether or not insured), life
insurance or similar benefit with respect to current or former employees (or
their spouses or dependents) of the Business beyond their retirement or other
termination of service other than (i) coverage mandated by applicable law,
(ii) death, disability or retirement benefits under any Pension Plan, or
(iii) benefits, the full cost of which is borne by the current or former
employee (or his or her beneficiary).

 

(j)      The Corporation or an Affiliate has complied with, and satisfied, in
all material respects, the requirements of COBRA with respect to each Employee
Plan that is subject to the requirements of COBRA.  Each Employee Plan which is
a group health plan, within the meaning of Section 9832(a) of the Code, has
complied with and satisfied the applicable requirements of Sections 9801 and
9802 of the Code in all material respects.

 

(k)     Schedule 4.16 contains a list identifying each employment, severance or
similar contract, arrangement or policy and each plan or arrangement providing
for insurance coverage (including, without limitation, any self-insured
arrangements), workers’ compensation, disability benefits, supplemental
employment benefits, vacation benefits, retirement benefits, deferred
compensation, bonuses, profit-sharing, stock options, stock appreciation rights
or other forms of incentive compensation or post-retirement compensation or
benefit for any employee or former employee of the Business which (i) is not an
Employee Plan, (ii) has been entered into or maintained, as the case may be, by
the Corporation or an Affiliate and (directly or indirectly) any employee or
former employee of the Business.  Such contracts, plans and arrangements are
hereinafter referred to collectively as the “Benefit

 

21

--------------------------------------------------------------------------------


 

Arrangements”.  True and complete copies or descriptions of the Benefit
Arrangements have been delivered to Buyer.  Each Benefit Arrangement has been
maintained in material compliance with the requirements prescribed by any and
all statutes, orders, rules and regulations which are applicable to such Benefit
Arrangements.

 

(l)      There is no contract, agreement, plan or arrangement covering any
employee or former employee of the Business that, individually or in aggregate,
could give rise to the payment by the Corporation or an Affiliate, directly or
indirectly, of any amount that would not be deductible pursuant to the terms of
Section 280G of the Code.

 

4.17         Transactions with Certain Persons.  Except as set forth on Schedule
4.17, or as otherwise disclosed in this Agreement, no Related Person is
presently or at any time during the past one (1) year has been a party to any
transaction with the Corporation including, without limitation, any contract,
agreement or other arrangement (i) providing for the furnishing of services to
or by, (ii) providing for the rental or sale of real or personal property to or
from or (iii) otherwise requiring payments to or from such Related Person. 
Except as set forth on Schedule 4.17, all Related Person transactions have been
and are on an arms-length basis providing for substantially the same payment and
performance terms as would reasonably be expected to be negotiated with an
independent third party.  Except as set forth on Schedule 4.17, there is no
outstanding amount in excess of $1,000 owing (including, without limitation,
pursuant to any advance, note or other indebtedness instrument) from the
Corporation to any Related Person identified on Schedule 4.17 or from any
Related Person identified on Schedule 4.17 to the Corporation.

 

4.18         Insurance.  Schedule 4.18 contains a complete and accurate list of
all current policies or binders of Insurance (showing as to each policy or
binder the carrier, policy number, coverage limits, expiration dates, annual
premiums, deductibles and a general description of the type of coverage provided
and policy exclusions) maintained by Seller relating to properties, assets and
personnel of the Corporation.  Except as set forth on Schedule 4.18, all of the
Insurance is “occurrence” based insurance.  The Insurance is in full force and
effect and sufficient for compliance in all material respects with all
requirements of applicable law and of all contracts to which the Corporation is
a party.  The Corporation is not in material default under any of the Insurance,
and the Corporation has not failed to give any notice with respect to or to
present any material claim under any of the Insurance in a due and timely
manner.  No written notice of cancellation, termination, reduction in coverage
or increase in premium (other than reductions in coverage or increases in
premiums in the ordinary course) has been received with respect to any of the
Insurance, and all premiums with respect to any of the Insurance have been
timely paid.  The Corporation has not experienced claims in excess of current
coverage of the Insurance.  Except as disclosed on Schedule 4.18, there will be
no retrospective insurance premiums or charges or any other similar adjustment
on or with respect to any of the Insurance for any period or occurrence through
the Closing Date.

 

4.19         Inventory.  Except as set forth on Schedule 4.19, (a) all of the
Inventory is owned by the Corporation free and clear of any Encumbrances (other
than Permitted Encumbrances) and is located at the Real Property, (b) none of
the Inventory is on consignment, (c) the Inventory as reflected in the Financial
Statements has been valued in a manner consistent with past practices and
procedures (including, without limitation, the method of computing overhead

 

22

--------------------------------------------------------------------------------


 

and other indirect expenses to be applied to inventory) and in accordance with
GAAP and (d) all inventory located at the Real Property is owned by the
Corporation and is not held by the Corporation (on consignment or otherwise) for
or on behalf of any other Person.  Except for damaged, obsolete, or excess
Inventory, all of the Inventory owned by the Corporation is usable and saleable
in the ordinary course of business.

 

4.20         Accounts Receivable.  All of the Accounts Receivable of the
Corporation are bona fide receivables, are reflected on the books and records of
the Corporation, arose in the ordinary course of the Business and the Seller has
no knowledge that such receivables will not, in the aggregate, be collected in
the ordinary course of business consistent with past collection practices at
their full face value net of reserves for doubtful accounts as reflected on the
Closing Date Financial Report.  Except for Permitted Encumbrances or as set
forth on Schedule 4.20, the Accounts Receivable are free and clear of
Encumbrances, there is no right of offset against any of the Accounts
Receivable, and no agreement for deduction or discount has been made with
respect to any of the Accounts Receivable other than ordinary course trade
discounts.

 

4.21         Material Contracts.  Schedule 4.21 contains a true and correct list
or description of the Material Contracts.  True and correct copies of the
Material Contracts have been delivered to Buyer.  Each of the Material Contracts
is enforceable against the Corporation and, to the knowledge of Seller, each
other party thereto, in accordance with its terms, except as such enforcement
may be limited by Enforceability Limitations.  Neither the Corporation nor, to
the knowledge of Seller, any other party to any Material Contract, is in
material default thereunder or in material breach thereof, and the Corporation
has not during the past two (2) years obtained or granted any material waiver of
or under any provision of any Material Contract except for routine waivers
granted or sought in the ordinary course of the Business.  There exists no
event, occurrence, condition or act which constitutes or, with the giving of
notice, the lapse of time or the happening of any future event or condition,
would become a material default by the Corporation or, to the knowledge of
Seller, any other party under any Material Contracts.  Seller does not know of a
threatened default under any Material Contracts.

 

4.22         Suppliers and Customers.  Schedule 4.22 contains a list of the five
(5) largest suppliers (each, a “Material Supplier”) and twenty (20) largest
customers (each, a “Material Customer”) of the Business for the fiscal year
ending December 31, 2008 and the eleven-month period ended November 30, 2009. 
Except as set forth on Schedule 4.22, there has been no recent material change
in terms with any of the suppliers or customers described in this Section 4.22
other than regular and ordinary course pricing adjustments consistent with past
practices.  Except as set forth on Schedule 4.22, to the knowledge of Seller,
none of the suppliers or customers set forth on Schedule 4.22 has informed the
Corporation that it intends to terminate its relationship with the Corporation,
and Seller is not aware of any such supplier or customer that intends to
terminate such relationship or of any material problem or dispute with any such
supplier or customer.  Seller has no knowledge of any material adverse change in
relationship with any Material Supplier or Material Customer since January 1,
2009.  To Seller’s knowledge, there has been no communication between Seller and
any such Material Supplier or Material Customer indicating that any such
Material Supplier or Material Customer would terminate its relationship with the
Corporation or materially decrease its business with the Corporation as a result
of the consummation of the sale of the Shares contemplated by this Agreement.

 

23

--------------------------------------------------------------------------------


 

4.23         Bank Accounts; Powers of Attorney.  Schedule 4.23, contains a true,
complete and correct list of all bank accounts and safe deposit boxes maintained
by the Corporation and all persons entitled to draw thereon, to withdraw
therefrom or with access thereto, a description of all lock box arrangements for
the Corporation and a description of all powers of attorney granted by the
Corporation.

 

4.24         Environmental Matters.

 


(A)           EXCEPT AS SET FORTH ON SCHEDULE 4.24, THE CORPORATION AND ITS
ASSETS, PROPERTIES AND OPERATIONS ARE NOW AND AT ALL TIMES PRIOR TO THE CLOSING
DATE HAVE BEEN IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL APPLICABLE
ENVIRONMENTAL LAWS AND ARE NOT CURRENTLY THE SUBJECT OF ANY ENVIRONMENTAL
CLAIMS.  NEITHER THE CORPORATION NOR SELLER HAS RECEIVED ANY WRITTEN NOTICES
FROM ANY GOVERNMENTAL AUTHORITY RESPECTING ENVIRONMENTAL LAWS AS THEY MAY RELATE
TO THE CORPORATION OR THE BUSINESS.


 


(B)           SELLER’S REPRESENTATIONS AND WARRANTIES SET FORTH IN THIS
SECTION 4.24 SHALL CONSTITUTE SELLER’S ONLY REPRESENTATIONS AND WARRANTIES
REGARDING ENVIRONMENTAL MATTERS.


 

4.25         Absence of Certain Changes.  Except as set forth on Schedule 4.25,
since October 31, 2009, there has not been:

 

(a)     any Material Adverse Change;

 

(b)    any increase in excess of three percent (3%) in the compensation of any
officer or employee;

 

(c)     any sale or transfer by the Corporation of any tangible or intangible
asset having a value at the time of disposition greater than $10,000 or $20,000
in the aggregate for all such assets, any mortgage or pledge or creation of any
Encumbrance relating to any such asset, any lease of real property or equipment,
or any cancellation of any debt owed to or claim of the Corporation, except in
the ordinary course of business;

 

(d)    any other material transaction not in the ordinary course of the Business
or not otherwise consistent with the Corporation’s past practices involving
consideration in excess of $25,000;

 

(e)     any material non-seasonal increase or reduction in the backlog or orders
of the Business, any acceleration of sales into a current period or deferral of
sales into a future period or any change in pricing or discounts offered to
customers of the Business; or

 

(f)     any material change in accounting methods or principles.

 

4.26         No Brokers.  Seller has not entered into any agreement, arrangement
or understanding with any Person which will result in the obligation to pay any
finder’s fee, brokerage commission or similar payment in connection with the
transactions contemplated by this Agreement.

 

24

--------------------------------------------------------------------------------


 

4.27         Products; Product Warranties.

 

(a)     A form of each product warranty relating to products manufactured or
sold by the Corporation or any predecessor of the Corporation at any time during
the two-year period preceding the date of this Agreement is attached to or set
forth on Schedule 4.27, and neither the Corporation nor any predecessor of the
Corporation has sold any products or services which are subject to an extended
warranty of the Corporation beyond ten (10) years and which warranty has not yet
expired.

 

(b)    Except as set forth on Schedule 4.27, Seller has no knowledge of any
facts or circumstances which would reasonably be expected to result in claims
under express product warranties related to products sold, leased or rented by
the Corporation or any predecessor of the Corporation on or prior to the Closing
Date in excess of $468,550 per year.

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer hereby represents and warrants to Seller as follows:

 

5.1           Organization and Good Standing.  Buyer is a Delaware corporation,
duly organized, validly existing and in good standing under the laws of the
State of Delaware.  Buyer has full power and authority to conduct its business
as presently being conducted and to own and lease its properties and assets.

 

5.2           Authority; Authorization; Binding Effect.  Buyer has all necessary
power and authority to execute and deliver this Agreement and to consummate the
transactions contemplated by this Agreement and to perform its obligations under
this Agreement.  Copies of all resolutions of the board of directors of Buyer
with respect to the transactions contemplated by this Agreement, certified by
the Secretary or an Assistant Secretary of Buyer, in form reasonably
satisfactory to counsel for Seller, have been delivered to Seller.  This
Agreement has been duly executed and delivered by Buyer and shall, upon delivery
of a counterpart signature by Seller, constitute a legal, valid and binding
obligation of Buyer, enforceable against Buyer in accordance with its terms,
except as such enforcement may be limited by Enforceability Limitations.

 

5.3           No Conflict or Violation.  The execution and delivery of this
Agreement, the consummation of the transactions contemplated by this Agreement
and the performance by Buyer of its obligations under this Agreement, do not and
will not result in or constitute (i) a violation of or a conflict with any
provision of the certificate of incorporation or by-laws of Buyer, (ii) a breach
of, a loss of rights under, or an event, occurrence, condition or act which is
or, with the giving of notice, the lapse of time or the happening of any future
event or condition, would become, a material default under, any term or
provision of any contract, agreement, indebtedness, lease, commitment, license,
franchise, permit, authorization or concession to which Buyer is a party or
(iii) a violation by Buyer of any statute, rule, regulation, ordinance, by-law,
code, order, judgment, writ, injunction, decree or award.

 

5.4           Consents and Approvals.  No consent, approval or authorization of,
or declaration, filing or registration with, any Person is required to be made
or obtained by Buyer in

 

25

--------------------------------------------------------------------------------


 

connection with the execution, delivery and performance of this Agreement and
the consummation of the transactions contemplated by this Agreement.

 

5.5           No Proceedings.  There is no Proceeding pending or, to the
knowledge of Buyer, threatened in writing against, relating to or affecting in
any adverse manner the transactions contemplated by this Agreement.

 

5.6           No Brokers.  Buyer has not entered into any agreement, arrangement
or understanding with any Person which will result in the obligation to pay any
finder’s fee, brokerage commission or similar payment in connection with the
transactions contemplated by this Agreement.

 

ARTICLE VI

COVENANTS AND CONDUCT OF
THE PARTIES THROUGH CLOSING

 

Seller, on the one hand, and Buyer on the other hand, each covenant and agree
with the other as follows:

 

6.1           [Reserved]

 

6.2           [Reserved]

 

6.3           [Reserved]

 

6.4           [Reserved]

 

6.5           [Reserved]

 

6.6           [Reserved]

 

6.7           [Reserved]

 

6.8           Non-Competition.  Seller agrees that during the Non-Competition
Period, it shall not, directly or indirectly, for its own account or as agent,
employee, officer, director, trustee, consultant, member, partner, stockholder
or equity owner of any corporation or any other entity, or member of any firm or
otherwise, engage or attempt to engage in the business of developing or
distributing small refrigerators or small microwaves anywhere in the United
States, provided, however, Seller may own securities constituting less than
three percent (3%) of any class of securities of a public company engaged or
attempting to engage in such business without otherwise being deemed to have
breached any provision of this Agreement.

 

6.9           Non-Solicitation.  Seller agrees that, during the Non-Competition
Period, it shall not, directly or indirectly, for its own account or as agent,
employee, officer, director, trustee, consultant, partner, stockholder or equity
owner of any corporation or any other entity:  (a) employ or solicit the
employment of any person identified in Section 4.15(c) or who was

 

26

--------------------------------------------------------------------------------


 

otherwise employed by the Corporation at the Closing Date or at any time during
the six (6) month period preceding the Closing Date, except that Seller shall be
free to employ or solicit the employment of any such person whose employment
with the Corporation has terminated for any reason (without any interference
from Seller) and who has no longer been employed by the Corporation for six
(6) months from the date of such employee’s termination, (b) canvass or solicit
business in competition with the Business from any person or entity who during
the six (6) month period preceding the Closing Date shall have been a customer
of the Corporation, (c) willfully dissuade or discourage any person or entity
from using, employing or conducting business with the Corporation, or
(d) intentionally disrupt or interfere with, or seek to disrupt or interfere
with, the business or contractual relationship between the Corporation and any
supplier who during the six-month period preceding the Closing Date shall have
supplied components, materials or services to the Corporation; provided,
however, that nothing in this Section 6.09 shall restrict any party from
performing its obligations or enforcing its rights under the Distributor
Agreement (as defined below).

 

6.10         Confidentiality.  Seller has had access to, and has gained
knowledge with respect to the Business, including without limitation trade
secrets, financial results and information, processes and techniques, technical
production and cost data, methods of doing business and information concerning
customers and suppliers, and other valuable and confidential information
relating to the Business (the “Confidential Information”).  Seller acknowledges
that unauthorized disclosure or misuse of the Confidential Information, whether
before or after the Closing, will cause irreparable damage to the Corporation
and Buyer subsequent to the Closing.  The parties also agree that covenants by
Seller not to make unauthorized disclosures of the Confidential Information are
essential to the growth and stability of the business of the Corporation and
Buyer.  Accordingly, Seller agrees that it will not use or disclose any
Confidential Information obtained in the course of its past connection with the
Business, other than (a) information generally available to the public through
sources other than Seller, (b) to defend or participate in the defense of
actions as to which the indemnification provisions of Section 9.1(b), or in
connection with Tax reporting and related Tax matters associated with the
Corporation, or (c) as required by law, the rules or regulations of any
applicable securities exchange, or order of a court of competent jurisdiction.

 

6.11         Equitable Remedies/Reasonableness of Limitations.  Seller
acknowledges that (a) a remedy at law for its failure to comply with the
applicable covenants contained in Sections 6.8, 6.9 and 6.10 of this Agreement
may be inadequate and (b) Buyer shall be entitled to seek from a court having
jurisdiction specific performance, an injunction, a restraining order or any
other equitable relief in order to enforce any such provision.  The right to
seek such equitable relief shall be in addition to any other remedy to which
Buyer is entitled under applicable law (including, but not limited to, monetary
damages).  Seller represents and warrants that it has had an opportunity to
consult with counsel regarding this Agreement, has fully and completely reviewed
this Agreement with such counsel and fully understands the contents hereof. 
Seller agrees that the territorial, time and other limitations contained in
Sections 6.8 and 6.9 of this Agreement are reasonable and properly required for
the adequate protection of the business and affairs of Buyer, and in the event
that any one or more of such territorial, time or other limitations is found to
be unreasonable by a court of competent jurisdiction, Seller agrees to submit to
the reduction of said territorial, time or other limitations to such an area,
period or otherwise as the court may determine to be reasonable.  In the event
that any limitation under this

 

27

--------------------------------------------------------------------------------


 

Agreement is found to be unreasonable or otherwise invalid in any jurisdiction,
in whole or in part, Seller acknowledges and agrees that such limitation shall
remain and be valid in all other jurisdictions.

 

6.12         Repayment of Employee Advances.  On or prior to the Closing Date,
Seller shall cause all outstanding employee advances to be repaid to the
Corporation in full, other than ordinary course travel advances in amounts
consistent with past practice.

 

6.13         Termination of Related Person Arrangements.  All agreements and
other arrangements, whether oral or written, with Related Persons which are
disclosed pursuant to Section 4.3 or 4.17 (including, but not limited to, all
agreements requiring future payments for technology or services) shall be
terminated on or prior to the Closing Date, except to the extent the
continuation thereof is specifically consented to by Buyer in writing.

 

6.14         Satisfaction of Indebtedness.  On or prior to the Closing Date,
Seller shall cause the Corporation to pay, or cause to be paid as Discharged
Indebtedness, all Indebtedness capable of being paid at Closing or to otherwise
obtain a release of all liability of the Corporation with respect thereto
satisfactory in form and substance to Buyer.

 

6.15         Distribution of Cash.  On or prior to the Closing Date, to the
extent practical (i.e, after making accommodation for outstanding checks),
Seller shall cause the Corporation to distribute to Seller all Cash of the
Corporation.

 

6.16         Commercial Laundry Product Sales Agreement.  On the Closing Date,
Seller shall cause Mac-Gray Services to execute and deliver to the Corporation
the commercial laundry product sales agreement in the form agreed to by Buyer
and Seller (the “Laundry Product Sales Agreement”).

 

6.17         Transition Services Agreement.  On the Closing Date, Seller shall
execute and deliver the transition services agreement in the form agreed to by
Buyer and Seller (the “Transition Services Agreement”).

 

6.18         Sublease.  On the Closing Date, Seller shall execute and deliver
the sublease agreement in the form agreed to by Buyer and Seller (the
“Sublease”).

 

6.19         Distributor Agreement.  On the Closing Date, Seller shall cause
Mac-Gray Services to execute and deliver the academic distributor agreement in
the form agreed to by Buyer and Seller (the “Distributor Agreement”).

 

6.20         Post-Closing Employment.

 

(a)        As of the Closing Date, each of the employees of the Seller and each
of its Subsidiaries (as applicable, the “Current Employer”) set forth on
Schedule 4.15 and available to work as of the Closing Date (the “Offered
Employees”) and all such employees who accept such offer of employment being
referred to herein as the “Transferred Employees”) shall be offered employment
by Buyer, the Corporation or one of their respective Affiliates (the “Employer”)
pursuant to a letter in the form agreed to by Buyer and Seller.  Any employee of
the Current Employer who is unavailable to work as of the Closing Date but who
will become

 

28

--------------------------------------------------------------------------------


 

available by or before April 1, 2010 shall be offered employment and included as
an Offered Employee and, to the extent such offer is accepted, as a Transferred
Employee. The Current Employer shall terminate the employment of each of the
Transferred Employees effective as of the Closing, or at such later date on or
before April 1, 2010, as applicable.  Seller makes no representation as to
whether any Offered Employee will accept employment with the Employer.  For a
period of equal to no less than the lesser of (i) twelve (12) months following
the Closing Date, or (ii) the applicable Transferred Employee’s employment with
Buyer, the Corporation or one of their respective Affiliates, the Employer shall
provide each Transferred Employee with compensation and benefits which, in the
aggregate, are comparable to the compensation and benefits historically offered
to such Transferred Employee by Seller, and each Transferred Employee shall be
entitled to carryover his or her unused vacation, sick leave and personal days
to the extent the liability therefore is included in Accrued Vacation.

 

(b)        As of the Closing Date or such later date on or before April 1, 2010,
as applicable, Employer shall cause Transferred Employees to be eligible to
participate in all employee plans and benefit arrangements of Employer in which
similarly situated employees of Employer are generally eligible to participate
in accordance with the then prevailing terms of such employee plans and benefit
arrangements, provided that (i) for purposes of any length of service
requirements, waiting periods or vesting periods (but not for purposes of the
rate of benefit accrual) in any such plan for which a Transferred Employee may
be eligible after the Closing Date, Employer shall ensure that service by such
Transferred Employee with the Current Employer shall be deemed to have been
service with Employer, and (ii) all Transferred Employees and their spouses and
dependents who are covered under the Current Employer’s health plan at the time
of the Closing shall be covered immediately after the Closing Date (and shall
not be excluded from coverage on account of any pre-existing condition) under a
group health plan of the Employer.

 

(c)        Subject to applicable law (including any privacy laws), the Current
Employer shall provide promptly to the Employer, at the Employer’s request, any
information or copies of personnel records (including addresses, dates of birth,
dates of hire and dependent information) relating to the Transferred Employees
or relating to the service of Transferred Employees with the Current Employer
prior to the Closing Date.  The Current Employer and the Employer shall each
cooperate with the other and shall provide to the other such documentation,
information and assistance as is reasonably necessary to effect the provisions
of this Section 6.20.

 

(d)        The provisions of this Section 6.20 are solely for the benefit of the
parties to this Agreement, and no current or former employee or any other
individual associated therewith shall be regarded for any purpose as a
third-party beneficiary of this Agreement and nothing herein shall be construed
as an amendment to any Employee Benefit Plan or to any Employee Pension Benefit
Plan or any Employee Welfare Benefit Plan of Employer for any purpose.  Nothing
herein shall in any manner be construed to otherwise limit the at-will status of
each Transferred Employee.

 

6.21         Material Contracts Assignment.  On the Closing Date, Seller shall,
and shall cause Mac-Gray Services to, assign to Buyer its rights to the Material
Contracts specifically

 

29

--------------------------------------------------------------------------------


 

identified for assignment on Schedule 4.21 which materially relate to the
Business but with respect to which the Corporation is not the contracting party.

 

6.22         IP Assignments.  On or before the Closing Date, the intellectual
property identified on Schedule 6.22 shall be assigned to the Corporation.

 

ARTICLE VII

CONDITIONS TO SELLER’S OBLIGATIONS

 

The obligation of Seller to consummate the transactions contemplated by this
Agreement, is subject, in the discretion of Seller, to the satisfaction, on or
prior to the Closing Date, of each of the following conditions (any of which, in
Seller’s absolute and sole discretion, may be waived in writing in whole or in
part without impairing or affecting any right of indemnification or other right
or remedy under this Agreement):

 

7.1           Representations, Warranties and Covenants.  All representations
and warranties of Buyer contained in this Agreement shall be true and correct in
all material respects at and as of the Closing Date, except as and to the extent
that the facts and conditions upon which such representations and warranties are
based are expressly required or permitted to be changed by the terms of this
Agreement, and Buyer shall have performed in all material respects all
agreements and covenants required by this Agreement to be performed by it prior
to or at the Closing Date.

 

7.2           No Proceedings.  No Proceeding shall be pending, threatened or
anticipated against Buyer or Seller seeking to enjoin, or adversely affecting,
the consummation of the transactions contemplated by this Agreement.

 

7.3           Closing Certificate.  Buyer shall have furnished Seller with a
certificate of an officer of Buyer, in form and substance reasonably
satisfactory to Seller, to evidence compliance with the conditions set forth in
Sections 7.1 and 7.2.

 

7.4           Laundry Product Sales Agreement.  Buyer shall have executed and
delivered the Laundry Product Sales Agreement.

 

7.5           Transition Services Agreement.  Buyer shall have executed and
delivered the Transition Services Agreement.

 

7.6           Sublease.  Buyer shall have executed and delivered the Sublease.

 

7.7           Distributor Agreement.  Buyer shall have executed and delivered
the Distributor Agreement.

 

7.8           Post-Closing Employment.  Buyer shall have made the offers of
employment described in Section 6.20.

 

30

--------------------------------------------------------------------------------


 

ARTICLE VIII

CONDITIONS TO BUYER’S OBLIGATIONS

 

The obligation of Buyer to consummate the transactions contemplated by this
Agreement, is subject, in the discretion of Buyer, to the satisfaction, on or
prior to the Closing Date, of each of the following conditions (any of which, in
Buyer’s absolute and sole discretion, may be waived in writing in whole or in
part without impairing or affecting any right of indemnification or other right
or remedy under this Agreement except as provided herein):

 

8.1           Representations, Warranties and Covenants.  All representations
and warranties of Seller contained in this Agreement shall be true and correct
in all material respects at and as of the Closing Date, except as and to the
extent that the facts and conditions upon which such representations and
warranties are based are expressly required or permitted to be changed by the
terms of this Agreement and Seller shall have performed or caused to be
performed in all material respects all agreements and covenants required by this
Agreement to be performed or caused to be performed by it prior to or at the
Closing Date.

 

8.2           No Proceedings.  No Proceeding shall be pending, threatened or
anticipated against Buyer or Seller seeking to enjoin, or adversely affecting,
the transactions contemplated by this Agreement.

 

8.3           No Material Adverse Change.  No Material Adverse Change of the
Corporation or the Business shall have occurred.

 

8.4           Closing Certificate.  Seller shall have furnished or caused to be
furnished to Buyer a certificate or certificates in form reasonably satisfactory
to Buyer to evidence compliance with the conditions set forth in Sections 8.1,
8.2 and 8.3.

 

8.5           Employment Agreement.  James Russo shall have executed and
delivered to the Corporation his employment agreement in the form presented to
him by Buyer.

 

8.6           Laundry Product Sales Agreement.  Mac-Gray Services, shall have
executed and delivered the Laundry Products Sales Agreement.

 

8.7           Transition Services Agreement.  Seller shall have executed and
delivered the Transition Services Agreement.

 

8.8           Material Contracts Assignment.  Seller and Mac-Gray Services, Inc.
shall have made the contract assignments described in Section 6.21.

 

8.9           Sublease.  Seller shall have executed and delivered the Sublease.

 

8.10         Distributor Agreement.  Mac-Gray Services shall have executed and
delivered the Distributor Agreement.

 

8.11         IP Assignments.  The intellectual property identified on Schedule
6.22 shall have been assigned to the Corporation.

 

31

--------------------------------------------------------------------------------


 

8.12         Sanyo Visit.  Buyer shall have interviewed Sanyo personnel and been
satisfied with the results thereof.

 

8.13         No Casualty.  Buyer shall not have elected to terminate this
Agreement in accordance with any of Section 10.2.

 

ARTICLE IX
COVENANTS AND CONDUCT OF
THE PARTIES AFTER CLOSING

 

9.1           Survival and Indemnifications.

 

(a)        Survival of Representations, Warranties, Covenants and Agreements. 
All representations and warranties contained in this Agreement shall survive the
Closing for a period of fifteen (15) months following the Closing Date; except
that the representations and warranties in Section 4.4 (Title to Shares and
Assets) shall survive the Closing indefinitely, the representations and
warranties made in Section 4.9 (Taxes) shall survive the Closing for a period of
six (6) years, and the representations and warranties made in Section 4.24
(Environmental) shall survive the Closing for a period of five (5) years.  All
of the representations and warranties contained in this Agreement shall in no
respect be limited or diminished by any past or future inspection,
investigation, examination or possession on the part of Buyer or Seller.  All
covenants and agreements contained in this Agreement (including, without
limitation, the obligation of Seller to convey the Shares to Buyer free and
clear of any Encumbrance (other than Permitted Encumbrances) and the
indemnification obligations of Seller and Buyer set forth in this Section 9.1)
shall survive the Closing Date until fully performed or discharged.

 

(b)        Indemnification by Seller.  Seller hereby agrees to defend indemnify
and hold harmless Buyer and its Affiliates and the directors, officers and
employees of Buyer and their Affiliates (each a “Buyer Indemnified Party”),
from, against and in respect of the following:

 

(i)            any and all Losses suffered or incurred by any Buyer Indemnified
Party by reason of any breached or untrue representation or warranty of Seller
contained in Article VI of this Agreement;

 

(ii)           any and all Losses suffered or incurred by any Buyer Indemnified
Party by reason of the nonfulfillment of any covenant or agreement by Seller
contained in this Agreement; and

 

(iii)          provided Buyer makes a claim within fifteen (15) months from the
Closing Date, any and all Losses suffered or incurred by any Buyer Indemnified
Party by reason of any activities, liabilities or obligations of the Corporation
arising prior to the Closing other than with respect to (A) liabilities of the
Corporation included in Closing Date Working Capital and (B) liabilities arising
solely as a result of express product warranty obligations related to products
sold, leased or rented on or prior to the Closing.

 

32

--------------------------------------------------------------------------------


 

Notwithstanding anything to the contrary contained in this Agreement, except for
a claim under Section 9.1(b)(i) relating to a breach in respect of Section 4.4
(Title to Shares and Assets) and any claim arising from fraud on the part of
Seller, Seller shall (a) have no liability under Sections 9.1(b)(i), or
(b)(iii) until the Losses suffered or incurred with respect thereto exceed, in
the aggregate, the Threshold Amount, in which case Seller shall indemnify the
Buyer Indemnified Party for all such Losses beginning with the first dollar
thereof, and (b) have no liability under Sections 9.1(b)(i), or (b)(iii) in an
amount in excess of the Indemnity Cap.

 

Indemnification by the Seller pursuant to this Section 9.1(b) shall be limited
to the amount of any liability or damage that remains after deducting therefrom
any insurance proceeds (net of retrospective premium payment or prospective
premium increases) and any indemnity, contribution or other similar payment
actually received by Buyer Indemnified Parties from any third party with respect
thereto.  Seller shall not have any liability under any provision of this
Agreement or otherwise for any indirect, consequential or punitive damages.  Any
liability for indemnification under this Section 9.1(b) shall be determined
without duplication of recovery by reason of the state of facts giving rise to
such liability constituting a breach of more than one representation, warranty,
covenant or agreement.

 

(c)        Tax Indemnification.

 

(i)            Seller agrees to be responsible for and to indemnify and hold the
Buyer Indemnified Parties harmless from and against any and all Taxes that may
be imposed upon or assessed against the Corporation or Buyer or the assets of
the Corporation (A) based on income of the Corporation attributable to any
period ending on or prior to the Closing Date, or (B) based on operations of the
Corporation on or prior to the Closing Date, and shall be responsible for the
Income Tax Liability.

 

(ii)           Any claim for indemnity under this Section 9.1(c) may be made at
any time prior to the six (6) year anniversary of the Closing Date without the
application of any threshold or indemnity cap.

 

(iii)          Whenever it is necessary to determine the liability for Taxes for
a Straddle Period for any purpose under this Agreement, (1) the amount of any
Taxes based on or measured by income, receipts or payroll of the Corporation for
the pre-Closing period shall be determined based on an interim closing of the
books as of the close of business on the Closing Date and (2) the amount of
other Taxes of the Corporation for a Straddle Period that relates to the
pre-Closing period shall be deemed to be the amount of such Tax for the entire
taxable period multiplied by a fraction the numerator of which is the number of
days in the taxable period ending on and including the Closing Date and the
denominator of which is the number of days in such Straddle Period.  “Straddle
Period” means any Tax period that includes but does not end on the Closing Date.

 

(d)        Indemnification by Buyer.  Buyer hereby agrees to indemnify and hold
harmless Seller and its Affiliates (each, a “Seller Indemnified Party”) from,
against, and in respect of:

 

33

--------------------------------------------------------------------------------


 

(i)            any and all Losses suffered or incurred by any Seller Indemnified
Party resulting from any breached or untrue representation or warranty by Buyer
contained in this Agreement;

 

(ii)           any and all Losses suffered or incurred by any of them by reason
of the nonfulfillment of any covenant or agreement by Buyer contained in this
Agreement; and

 

(III)          ANY AND ALL LOSSES SUFFERED OR INCURRED BY ANY SELLER INDEMNIFIED
PARTY BY REASON OF ANY ACTIVITIES, LIABILITIES OR OBLIGATIONS OF THE CORPORATION
(A) INCLUDED IN CLOSING DATE WORKING CAPITAL OR (B) ARISING SOLELY UNDER EXPRESS
PRODUCT WARRANTIES FOR PRODUCTS SOLD, LEASED OR RENTED BY THE CORPORATION.

 

Indemnification by the Buyer pursuant to this Section 9.1(d) shall be limited to
the amount of any liability or damage that remains after deducting therefrom any
insurance proceeds (net of retrospective premium payment or prospective premium
increases) and any indemnity, contribution or other similar payment actually
received by Seller Indemnified Parties from any third party with respect
thereto.  Buyer shall not have any liability under any provision of this
Agreement or otherwise for any indirect, consequential or punitive damages.  Any
liability for indemnification under this Section 9.1(d) shall be determined
without duplication of recovery by reason of the state of facts giving rise to
such liability constituting a breach of more than one representation, warranty,
covenant or agreement.

 

(e)        Notification and Defense of Claims or Actions.

 

(I)            AS USED IN THIS SECTION 9.1, ANY PERSON SEEKING INDEMNIFICATION
PURSUANT TO THIS SECTION 9.1 IS REFERRED TO AS AN “INDEMNIFIED PARTY” AND ANY
PERSON FROM WHOM INDEMNIFICATION IS SOUGHT PURSUANT TO THIS SECTION 9.1 IS
REFERRED TO AS AN “INDEMNIFYING PARTY.”  AN INDEMNIFIED PARTY WHICH PROPOSES TO
ASSERT THE RIGHT TO BE INDEMNIFIED UNDER THIS SECTION 9.1 SHALL SUBMIT TO THE
INDEMNIFYING PARTY A WRITTEN DEMAND FOR INDEMNIFICATION WITHIN FIFTEEN (15)
BUSINESS DAYS OF BECOMING AWARE OF SUCH POTENTIAL CLAIM SETTING FORTH IN SUMMARY
FORM THE FACTS AS THEN KNOWN WHICH FORM THE BASIS FOR THE CLAIM FOR
INDEMNIFICATION; PROVIDED, HOWEVER, THAT THE FAILURE TO GIVE SUCH NOTICE WILL
NOT AFFECT SUCH CLAIM OF INDEMNIFICATION EXCEPT TO THE EXTENT OF ACTUAL
PREJUDICE TO THE INDEMNIFYING PARTY.  WITH RESPECT TO CLAIMS BASED ON ACTIONS BY
THIRD PARTIES, AN INDEMNIFIED PARTY SHALL, WITHIN FIFTEEN (15) BUSINESS DAYS
AFTER THE RECEIPT OF NOTICE OF THE COMMENCEMENT OF ANY PROCEEDING AGAINST IT IN
RESPECT OF WHICH A CLAIM FOR INDEMNIFICATION IS TO BE MADE AGAINST AN
INDEMNIFYING PARTY, NOTIFY THE INDEMNIFYING PARTY IN WRITING OF THE COMMENCEMENT
OF SUCH PROCEEDING, ENCLOSING A COPY OF ALL PAPERS SERVED; PROVIDED, HOWEVER,
THAT THE FAILURE TO SO NOTIFY THE INDEMNIFYING PARTY OF ANY SUCH PROCEEDING
SHALL NOT RELIEVE THE INDEMNIFYING PARTY FROM ANY LIABILITY WHICH IT MAY HAVE TO
THE INDEMNIFIED PARTY, EXCEPT TO THE EXTENT THAT THE INDEMNIFYING PARTY IS
PREJUDICED THEREBY.  THEREAFTER, THE INDEMNIFIED PARTY SHALL DELIVER TO THE
INDEMNIFYING PARTY, WITHIN FIFTEEN (15) BUSINESS DAYS AFTER RECEIPT BY THE
INDEMNIFIED PARTY, COPIES OF ALL FURTHER NOTICES RELATING TO SUCH CLAIM.

 

34

--------------------------------------------------------------------------------


 

(II)           IF A THIRD-PARTY CLAIM IS MADE FOR WHICH A BUYER INDEMNIFIED
PARTY IS ENTITLED TO INDEMNIFICATION PURSUANT TO SECTION 9.1(B), THEN SELLER
SHALL HAVE THE RIGHT, BY PROVIDING NOTICE TO THE BUYER INDEMNIFIED PARTY WITHIN
FIFTEEN (15) DAYS OF ITS RECEIPT OF THE NOTICE REQUIRED PURSUANT TO
SECTION 9.1(E)(I), TO DIRECT, THROUGH COUNSEL OF ITS OWN CHOOSING, THE DEFENSE
OR SETTLEMENT OF ANY SUCH CLAIM AT ITS OWN EXPENSE (UNLESS SELLER IS ALSO A
PERSON AGAINST WHOM THE THIRD-PARTY CLAIM IS MADE AND THE RELEVANT BUYER
INDEMNIFIED PARTY DETERMINES IN GOOD FAITH THAT JOINT REPRESENTATION WOULD BE
ADVERSE TO BUYER INDEMNIFIED PARTY’S INTERESTS); PROVIDED, THAT SELLER SHALL
ACKNOWLEDGE IN WRITING AND WITHOUT QUALIFICATION ITS INDEMNIFICATION OBLIGATIONS
HEREUNDER WITH RESPECT TO SUCH THIRD-PARTY CLAIM, EXCEPT THAT SELLER MAY QUALIFY
ITS ACCEPTANCE (WHICH QUALIFICATION DOES NOT ALTER THE INDEMNIFICATION
OBLIGATIONS HEREUNDER) IN THE EVENT THERE IS A LATER REASONABLE DETERMINATION
THAT THE FACTS UPON WHICH THE THIRD-PARTY CLAIM IS BASED RELATE TO ACTIONS TAKEN
BY THE BUYER, THE OPERATION OF THE BUSINESS FOLLOWING CLOSING, OR ACTIONS TAKEN
BY THE CORPORATION FOLLOWING CLOSING SO LONG AS SELLER AGREES TO TENDER DEFENSE
OF SUCH THIRD-PARTY CLAIM BACK TO THE BUYER INDEMNIFIED PARTY WITHIN FIFTEEN
(15) DAYS OF SUCH DETERMINATION (OR AT SUCH OTHER TIME AS BUYER SHALL AGREE, IN
GOOD FAITH COOPERATION WITH THE SELLER, WITH RESPECT TO THE TRANSITION OF SUCH
DEFENSE SO AS TO NOT IN ANY MANNER PREJUDICE BUYER).  IF SELLER ELECTS TO ASSUME
THE DEFENSE OF ANY SUCH CLAIM, SELLER SHALL CONSULT WITH THE BUYER INDEMNIFIED
PARTY FOR THE PURPOSE OF ALLOWING THE BUYER INDEMNIFIED PARTY TO PARTICIPATE IN
SUCH DEFENSE, BUT IN SUCH CASE THE PARTICIPATION EXPENSES OF THE BUYER
INDEMNIFIED PARTY SHALL BE PAID BY THE BUYER INDEMNIFIED PARTY.  A BUYER
INDEMNIFIED PARTY SHALL PROVIDE AND SHALL CAUSE THE CORPORATION TO PROVIDE, AS
APPLICABLE, SELLER AND COUNSEL WITH ACCESS TO ITS RECORDS AND PERSONNEL RELATING
TO ANY SUCH CLAIM, ASSERTION, EVENT OR PROCEEDING DURING NORMAL BUSINESS HOURS
AND SHALL OTHERWISE COOPERATE WITH SELLER IN THE DEFENSE OR SETTLEMENT THEREOF,
AND SELLER SHALL REIMBURSE BUYER INDEMNIFIED PARTY FOR ALL ITS REASONABLE
OUT-OF-POCKET EXPENSES IN CONNECTION THEREWITH.  IF SELLER ELECTS TO DIRECT THE
DEFENSE OF ANY SUCH CLAIM, BUYER INDEMNIFIED PARTY SHALL NOT PAY, OR PERMIT TO
BE PAID, ANY PART OF ANY CLAIM OR DEMAND ARISING FROM SUCH ASSERTED LIABILITY
UNLESS SELLER CONSENTS IN WRITING TO SUCH PAYMENT OR UNLESS SELLER, SUBJECT TO
THE LAST SENTENCE OF THIS SECTION 9.1(E)(II), WITHDRAWS FROM THE DEFENSE OF SUCH
ASSERTED LIABILITY OR UNLESS A FINAL JUDGMENT FROM WHICH NO APPEAL MAY BE TAKEN
BY OR ON BEHALF OF SELLER IS ENTERED AGAINST BUYER INDEMNIFIED PARTY FOR SUCH
LIABILITY.  SELLER SHALL NOT ADMIT ANY LIABILITY WITH RESPECT TO, OR SETTLE,
COMPROMISE OR DISCHARGE ANY SUCH CLAIM WITHOUT THE BUYER INDEMNIFIED PARTY’S
PRIOR WRITTEN CONSENT (WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR
DELAYED); PROVIDED, HOWEVER, THAT THE BUYER INDEMNIFIED PARTY SHALL AGREE TO ANY
SETTLEMENT, COMPROMISE OR DISCHARGE OF ANY SUCH CLAIM THAT (I) SELLER MAY
RECOMMEND, (II) BY ITS TERMS OBLIGATES SELLER TO PAY THE FULL AMOUNT OF THE
LIABILITY IN CONNECTION WITH SUCH CLAIM, (III) RELEASES THE BUYER INDEMNIFIED
PARTY COMPLETELY IN CONNECTION WITH SUCH CLAIM, AND (IV) CONTAINS NO SANCTION OR
RESTRICTION UPON THE FUTURE ACTIVITIES OR BUSINESS OF THE BUYER INDEMNIFIED
PARTY OR REQUIRES THE BUYER INDEMNIFIED PARTY TO TAKE ANY ACTION OTHER THAN
MINISTERIAL ACTIONS RELATED TO THE DISMISSAL OF ANY PROCEEDINGS RELATED TO SUCH
CLAIM.  IF THE SELLER FAILS TO DEFEND OR IF, AFTER COMMENCING OR UNDERTAKING ANY
SUCH DEFENSE, THE SELLER FAILS TO PROSECUTE OR WITHDRAWS FROM SUCH DEFENSE,
BUYER INDEMNIFIED PARTY SHALL HAVE THE RIGHT TO UNDERTAKE THE DEFENSE OR
SETTLEMENT THEREOF, AT SELLER’S EXPENSE.  IF THE BUYER INDEMNIFIED PARTY ASSUMES
THE DEFENSE OF ANY SUCH CLAIM PURSUANT TO THIS SECTION 

 

35

--------------------------------------------------------------------------------


 

9.1(e)(ii) following Seller’s failure to defend such claim, then Buyer may
defend such claim in a manner as it may deem appropriate (including, but not
limited to, settling or otherwise resolving such claim, after giving prior
written notice of such settlement or resolution to Seller, on such terms as
Buyer may deem appropriate and are not reasonably objected to by Seller).

 

(III)          IF A THIRD-PARTY CLAIM IS MADE FOR WHICH A SELLER INDEMNIFIED
PARTY IS ENTITLED TO INDEMNIFICATION PURSUANT TO SECTION 9.1(D), THEN BUYER
SHALL HAVE THE RIGHT, BY PROVIDING NOTICE TO THE BUYER INDEMNIFIED PARTY WITHIN
FIFTEEN (15) DAYS OF ITS RECEIPT OF THE NOTICE REQUIRED PURSUANT TO
SECTION 9.1(E)(I), TO DIRECT, THROUGH COUNSEL OF ITS OWN CHOOSING, THE DEFENSE
OR SETTLEMENT OF ANY SUCH CLAIM AT ITS OWN EXPENSE (UNLESS BUYER IS ALSO A
PERSON AGAINST WHOM THE THIRD-PARTY CLAIM IS MADE AND THE RELEVANT SELLER
INDEMNIFIED PARTY DETERMINES IN GOOD FAITH THAT JOINT REPRESENTATION WOULD BE
ADVERSE TO SELLER INDEMNIFIED PARTY’S INTERESTS) PROVIDED, THAT BUYER SHALL
ACKNOWLEDGE IN WRITING AND WITHOUT QUALIFICATION ITS INDEMNIFICATION OBLIGATIONS
HEREUNDER WITH RESPECT TO SUCH THIRD-PARTY CLAIM, EXCEPT THAT BUYER MAY QUALIFY
ITS ACCEPTANCE (WHICH QUALIFICATION DOES NOT ALTER THE INDEMNIFICATION
OBLIGATIONS HEREUNDER) IN THE EVENT THERE IS A LATER DETERMINATION THAT THE
FACTS UPON WHICH THE THIRD-PARTY CLAIM IS BASED RELATE TO ACTIONS TAKEN BY THE
SELLER OR THE OPERATION OF THE BUSINESS PRIOR TO CLOSING, SO LONG AS BUYER
AGREES TO TENDER DEFENSE OF SUCH THIRD-PARTY CLAIM BACK TO THE SELLER
INDEMNIFIED PARTY WITHIN FIFTEEN (15) DAYS OF SUCH DETERMINATION (OR AT SUCH
OTHER TIME AS SELLER SHALL AGREE, IN GOOD FAITH COOPERATION WITH BUYER, WITH
RESPECT TO THE TRANSITION OF SUCH DEFENSE SO AS TO NOT IN ANY MANNER PREJUDICE
SELLER).  IF BUYER ELECTS TO ASSUME THE DEFENSE OF ANY SUCH CLAIM, BUYER SHALL
CONSULT WITH THE SELLER INDEMNIFIED PARTY FOR THE PURPOSES OF ALLOWING THE
SELLER INDEMNIFIED PARTY TO PARTICIPATE IN SUCH DEFENSE, BUT IN SUCH CASE THE
PARTICIPATION EXPENSES OF THE SELLER INDEMNIFIED PARTY SHALL BE PAID BY THE
SELLER INDEMNIFIED PARTY.  A SELLER INDEMNIFIED PARTY SHALL PROVIDE BUYER AND
COUNSEL WITH ACCESS TO ITS RECORDS AND PERSONNEL RELATING TO ANY SUCH CLAIM,
ASSERTION, EVENT OR PROCEEDING DURING NORMAL BUSINESS HOURS AND SHALL OTHERWISE
COOPERATE WITH BUYER IN THE DEFENSE OR SETTLEMENT THEREOF, AND BUYER SHALL
REIMBURSE THE SELLER INDEMNIFIED PARTY FOR ALL THE REASONABLE OUT-OF-POCKET
EXPENSES IN CONNECTION THEREWITH.  IF BUYER ELECTS TO DIRECT THE DEFENSE OF ANY
SUCH CLAIM OR PROCEEDING, THE SELLER INDEMNIFIED PARTY SHALL NOT PAY, OR PERMIT
TO BE PAID, ANY PART OF ANY CLAIM OR DEMAND ARISING FROM SUCH ASSERTED
LIABILITY, UNLESS BUYER CONSENTS IN WRITING TO SUCH PAYMENT OR UNLESS BUYER,
SUBJECT TO THE LAST SENTENCE OF THIS SECTION 9.1(E)(III), WITHDRAWS FROM THE
DEFENSE OF SUCH ASSERTED LIABILITY, OR UNLESS A FINAL JUDGMENT FROM WHICH NO
APPEAL MAY BE TAKEN BY OR ON BEHALF OF BUYER IS ENTERED AGAINST THE SELLER
INDEMNIFIED PARTY FOR SUCH LIABILITY.  BUYER SHALL NOT ADMIT ANY LIABILITY WITH
RESPECT TO, OR SETTLE, COMPROMISE OR DISCHARGE ANY SUCH CLAIM WITHOUT THE SELLER
INDEMNIFIED PARTY’S PRIOR WRITTEN CONSENT (WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD OR DELAYED); PROVIDED, HOWEVER, THAT THE SELLER
INDEMNIFIED PARTY SHALL AGREE TO ANY SETTLEMENT, COMPROMISE OR DISCHARGE OF ANY
SUCH CLAIM THAT (I) BUYER MAY RECOMMEND, (II) BY ITS TERMS OBLIGATES BUYER TO
PAY THE FULL AMOUNT OF THE LIABILITY IN CONNECTION WITH SUCH CLAIM,
(III) RELEASES THE SELLER INDEMNIFIED PARTY COMPLETELY IN CONNECTION WITH SUCH
CLAIM, AND (IV) CONTAINS NO SANCTION OR RESTRICTION UPON THE FUTURE ACTIVITIES
OR BUSINESS OF THE SELLER INDEMNIFIED PARTY OR REQUIRES THE SELLER INDEMNIFIED
PARTY TO TAKE ANY ACTION OTHER THAN MINISTERIAL ACTIONS RELATED TO THE DISMISSAL
OF ANY PROCEEDINGS RELATED TO SUCH CLAIM. IF BUYER FAILS TO DEFEND OR IF, AFTER
COMMENCING OR

 

36

--------------------------------------------------------------------------------


 

undertaking any such defense, Buyer fails to prosecute or withdraws from such
defense, the Seller Indemnified Party shall have the right to undertake the
defense or settlement thereof, at Buyer’s expense.  If the Seller Indemnified
Party assumes the defense of any such claim or proceeding pursuant to this
Section 9.1(e)(iii) following Buyer’s failure to defend such claim, then Buyer
may defend such claim in a manner as it may deem appropriate (including, but not
limited to, settling or otherwise resolving such claim, after giving prior
written notice of such settlement or resolution to Buyer, on such terms as
Seller may deem appropriate and are not reasonably objected to by Buyer).

 

(iv)          Sole Remedy.  Except for claims of fraud, the sole remedy of the
parties for any and all claims against the other parties with respect to the
transactions contemplated in this Agreement shall be a claim for indemnification
under this Article IX on the terms and subject to the conditions of this
Agreement.

 

9.2           Use of Corporate Name or Trade Name.  After the Closing, Seller
will not use or refer to the name “Intirion” or any trade name included within
the Intellectual Property, or any derivative or variation thereof or any name
similar thereto.

 

9.3           Access to Records and Personnel.  For a period of six (6) years
after the Closing Date, Seller and their Representatives shall have reasonable
access to all of the books and records, if any, relating to the Business or
otherwise to the affairs and activities of the Corporation prior to the Closing
Date.  Such access shall be afforded by Buyer upon receipt of reasonable advance
notice and during normal business hours.  Seller shall be solely responsible for
any costs and expenses incurred by them pursuant to this Section 9.3.  If Buyer
shall desire to dispose of any of such books and records prior to the expiration
of such six-year period, Buyer shall, prior to such disposition, give Seller a
reasonable opportunity, at Seller’s expense, to segregate and remove such books
and records as Seller may select.

 

9.4           Tax Procedures

 

(a)           Responsibility for Filing Tax Returns for Periods through the
Closing Date.  Seller shall include the income of the Corporation (including any
deferred items triggered into income by Treas. Reg. § 1.1502-13 and any excess
loss account taken into income under Treas. Reg. § 1.1502-19) on Seller’s
consolidated federal income Tax Returns for all periods through the Closing Date
and pay any federal income Taxes attributable to such income.  For taxable
periods ending on or before the Closing Date, Seller shall cause the Corporation
to join in Seller’s consolidated or unitary federal income tax returns and, in
jurisdictions requiring separate reporting from Seller, to file separate company
state and local income Tax Returns.  All such Tax Returns shall be prepared and
filed in a manner consistent with past practice, except as required by change
and applicable law.  Buyer shall cause the Corporation to file income Tax
Returns for all periods other than periods ending on or before the Closing
Date.  Buyer shall provide Seller with a copy of any Tax Return to be prepared
and filed by Buyer under this paragraph that relate, in whole or in part, to any
pre-Closing period at least twenty (20) days prior to the due date for filing
such Tax Return.  Seller shall have the right to review and approve such Tax
Return until ten (10) days prior to the date for filing thereof, which approval
shall not be unreasonably withheld.  Buyer shall revise any such Tax Return
(including amendments, as applicable) as reasonably requested by Seller with
respect to any matters for which Seller has an

 

37

--------------------------------------------------------------------------------


 

indemnity obligation under Article IX.   If Seller does not consent, or
otherwise provide specific objections, within such time period then the subject
Tax Return shall be considered approved.

 

(b)        Tax Refunds.  Buyer shall pay to the Seller any and all Tax refunds
(whether paid to the Corporation or applied against the Corporation’s Taxes)
(including interest received thereon) that relate to periods ending on or before
the Closing, including the portion of any Straddle Periods ending on the Closing
Date, within fifteen (15) days after the Corporation receives such refunds. 
Notwithstanding the foregoing, Buyer and the Corporation shall be entitled to
retain for its or their own account any Tax refund received after the Closing
Date (including interest received thereon) to the extent such Tax refund is
reflected as an Accounts Receivable or Other Current Asset on the Closing Date
Financial Report and is included in the Closing Date Working Capital.

 

(c)        Tax Overpayments.  To the extent the Tax liability of the Corporation
for the portion of any Straddle Period that ends on and including the Closing
Date is less than the Tax payments made by the Corporation and/or Seller on or
before the Closing Date with respect to such period, Buyer shall promptly pay
the amount of any such overpayment to the Seller.

 

(d)        Tax Cooperation, Tax Audits. After the Closing Date, the Buyer and
the Seller shall, and shall cause their respective Affiliates to, cooperate in
the preparation of all Tax Returns and shall provide, or cause to be provided,
to the requesting party any records or other information requested by such party
in connection therewith as well as access to, and the cooperation of, the
auditors of Buyer and Seller.  A party shall be reimbursed for reasonable
out-of-pocket expenses incurred with respect to such requests.  Each party shall
cooperate with the other in connection with any Tax investigation, audit, or
other proceeding; provided, however, that each party shall comply with the
provisions of Article IX, dealing with Indemnification; and further provided,
that Seller shall not permit any Encumbrance to be created or to continue upon
any property or assets of the Corporation or take any action (without the
consent of the Buyer) that would have the effect of increasing any Taxes with
respect to any post-Closing Date Tax Return.  Subject to such limitations,
Seller shall have the right to control, in its reasonable judgment, any Tax
investigation, examination, audit, litigation, or other proceeding relating to
any period ending on or before the Closing Date, including the portion of any
Straddle Period ending on the Closing Date, of the Corporation, and any issue
arising in a Tax investigation, examination, audit, litigation, or other
proceeding that could give rise to an indemnity obligation by the Seller under
Article IX provided, that (i) Seller keeps Buyer informed regarding the progress
and substantive aspects of such pre-Closing Date Tax proceeding, (ii) Buyer is
entitled to participate in such pre-Closing Date Tax proceeding, and
(iii) Seller shall not compromise or settle any such pre-Closing Date Tax
proceeding without obtaining Buyer’s prior written consent, which shall not be
unreasonably withheld.

 

(e)        Section 338(h)(10) Election.  Seller shall join with Buyer in making
an election under Section 338(h)(10) of the Code (and any corresponding election
under state, local, and foreign tax law) (collectively, a
“Section 338(h)(10) Election”) with respect to the Shares to be acquired by
Buyer under this Agreement.  Buyer will prepare and timely file with the
appropriate taxing authorities any forms used to make the
Section 338(h)(10) Election. 

 

38

--------------------------------------------------------------------------------


 

Seller and Buyer shall each sign at or prior to Closing all federal and state
forms used to make a Section 338(h)(10) Election requiring their signature.  The
Corporation shall include any income, gain, loss, deduction, or other tax item
resulting from the Section 338(h)(10) Election on its Tax Returns to the extent
required by applicable law.  Seller shall pay (or reimburse Buyer within fifteen
(15) days after payment by Buyer or the Corporation) any Tax imposed on the
Corporation attributable to the making of the Section 338(h)(10) Election
(including, but not limited to, any Tax imposed under Treas. Reg. §
1.338(h)(10)-1(d)(4), and any state, local or foreign Tax imposed on the
Corporation’s gain), and Seller shall indemnify, defend, and hold harmless
Buyer, the Corporation, and each of their respective successors, assigns, and
Affiliates from and against any liability arising out of any failure to pay any
such Tax except to the extent such tax is accrued on the Closing Date Financial
Report and deducted in the determination of the Closing Date Working Capital.

 

(f)         Allocation of Purchase Price.  Buyer, Seller, and the Corporation
agree that the Purchase Price and the liabilities of the Corporation (plus other
relevant items) will be allocated to the assets of the Corporation for all Tax
purposes as shown on the Allocation Schedule attached hereto as Schedule
9.4(f) in a manner consistent with Sections 338 and 1060 of the Code and the
regulations thereunder.  Buyer, Seller, and the Corporation shall file all Tax
Returns (including any amended returns and claims for refund) and information
reports in a manner consistent with such allocation.  The Allocation Schedule
shall be revised to reflect any adjustments to the Purchase Price.

 

ARTICLE X
MISCELLANEOUS

 

10.1         Further Assurances; Information.  Both before and after the Closing
Date, each party will cooperate in good faith with each other party and will
take all appropriate action and execute any agreement, instrument or other
writing of any kind which may be reasonably necessary or advisable to carry out
and confirm the transactions contemplated by this Agreement.

 

10.2         [Reserved]

 

10.3         [Reserved]

 

10.4         Notices.  Unless otherwise provided in this Agreement, any
agreement, notice, request, instruction or other communication to be given
hereunder by any party to the other shall be in writing and (i) delivered
personally (such delivered notice to be effective on the date it is delivered),
(ii) mailed by certified mail, postage prepaid (such mailed notice to be
effective three (3) business days after the date it is mailed), (iii) deposited
with a reputable overnight courier service (such couriered notice to be
effective one (1) business day after the date it is sent by courier), or
(iv) sent by facsimile transmission (such facsimile notice to be effective on
the date that confirmation of such facsimile transmission is received if
received before 5:00 p.m. of the applicable time zone of the recipient or on the
next business day if received after 5:00 p.m.), with a confirmation sent by way
of one of the above methods, as follows:

 

If to Seller addressed to:

 

39

--------------------------------------------------------------------------------


 

 

Mac-Gray Corporation

 

404 Wyman Street

 

Suite 400

 

Waltham, Massachusetts 02451

 

Attn:

Philip Emma, Executive Vice President Operations
Linda Serafini, General Counsel

 

 

 

Telephone: (781) 487-7600

 

Facsimile: (781) 290-5358

 

E-mail:

pemma@macgray.com
lserafini@macgray.com

 

With a copy to:

 

 

Goodwin Procter LLP

 

Exchange Place

 

53 State Street

 

Boston, Massachusetts  02109

 

Attn:

Robert P. Whalen, Jr., Esq.

 

 

 

Telephone: (617) 570-1000

 

Facsimile: (617) 523-1231

 

E-mail:

rwhalen@goodwinprocter.com

 

If to Buyer, addressed to:

 

 

Danby Products, Inc.

 

5070 Whitelaw Road

 

Guelph, Ontario N1H6Z9

 

Attn:

James E. Lightfoot, President

 

 

 

Telephone: (519) 837-0920 Ext. 248

 

Facsimile: (519) 837-9320

 

E-mail:

jlightfoot@danby.com

 

With a copy to:

 

 

Hodgson Russ LLP

 

The Guaranty Building

 

140 Pearl Street, Suite 100

 

Buffalo, New York 14202-4040

 

Attn:

Thomas W. Nelson, Esq.
Brad A. Birmingham, Esq.

 

 

 

Telephone: (716) 856-4000

 

Facsimile: (716) 849-0349

 

E-mail:

tnelson@hodgsonruss.com
bbirming@hodgsonruss.com

 

40

--------------------------------------------------------------------------------


 

Any party may designate in a writing to any other party any other address to
which, and any other Person to whom or which, a copy of any such notice,
request, instruction or other communication should be sent.

 

10.5         Knowledge.  For the purposes of this Agreement, “knowledge”,
“information” or “belief” shall mean the knowledge, information, or belief, as
appropriate to the context of the statement in which the term is used, of James
Russo, Philip Emma, Neil MacLellan, Michael Shea, and Linda Serafini or the
knowledge, information or belief which any such individuals would have after
reasonable inquiry, including inquiry of those executive, management, or
supervisory employees under their direct supervision.

 

10.6         Public Statements.  Buyer and Seller agree to cooperate, both prior
to and after the Closing, in issuing any press releases or otherwise making
public statements with respect to the transactions contemplated by this
Agreement (including any statements to employees of the Corporation) and no
press release or other public statements shall be issued without the joint
consent of Buyer and Seller, except such release or statement as may be required
by law or the rules or regulations of any applicable securities exchange

 

10.7         Choice of Law.  This Agreement shall be construed, interpreted and
the rights of the parties determined in accordance with the laws of the State of
Delaware without regard to principles of conflicts of law, except that, with
respect to matters of law concerning the internal corporate affairs of any
corporate entity which is a party to or the subject of this Agreement, the law
of the jurisdiction under which the respective entity was organized shall
govern.

 

10.8         Expenses.  Except as otherwise provided in this Agreement and
except to the extent reflected on the Closing Date Financial Report under
Accounts Payable or Accrued Liabilities, Seller shall pay all legal, accounting
and other expenses of Seller incident to this Agreement and Buyer shall pay all
legal, accounting and other expenses of Buyer incident to this Agreement. 
Except as otherwise provided in this Agreement, nothing contained in this
Agreement shall be interpreted or construed to require Buyer to directly or
indirectly pay, assume or be liable for any of the foregoing expenses of Seller.

 

10.9         Titles.  The headings of the articles and sections of this
Agreement are inserted for convenience of reference only, and shall not affect
the meaning or interpretation of this Agreement.

 

10.10       Waiver.  No failure of any party to this Agreement to require, and
no delay by any party to this Agreement in requiring, any other party to comply
with any provision of this Agreement shall constitute a waiver of the right to
require such compliance.  No failure of any party to this Agreement to exercise,
and no delay by any party to this Agreement in exercising, any right or remedy
under this Agreement shall constitute a waiver of such right or remedy.  No
waiver by any party to this Agreement of any right or remedy under this
Agreement shall be effective unless made in writing.  Any waiver by any party to
this Agreement of any right or

 

41

--------------------------------------------------------------------------------


 

remedy under this Agreement shall be limited to the specific instance and shall
not constitute a waiver of such right or remedy in the future.

 

10.11       Effective; Binding.  This Agreement shall be effective upon the due
execution hereof by each party to this Agreement.  Upon becoming effective, this
Agreement shall be binding upon each party to this Agreement and upon each
successor and assignee of each party to this Agreement and shall inure to the
benefit of, and be enforceable by, each party to this Agreement and each
successor and assignee of each party to this Agreement; provided, however, that,
except as provided for in the immediately following sentence, no party to this
Agreement shall assign any right or obligation arising pursuant to this
Agreement without first obtaining the written consent of the other parties. 
Buyer may assign all or a portion of its rights and obligations under this
Agreement to one or more Affiliates of Buyer, provided that Buyer shall remain
liable hereunder notwithstanding any such assignment.

 

10.12       Entire Agreement.  This Agreement, together with the Non-Disclosure
Agreement between the Seller and Buyer dated June 3, 2008, as amended by letter
agreement dated July 17, 2008, contains the entire agreement between the parties
to this Agreement with respect to the subject matter of this Agreement and
supersedes each course of conduct previously pursued, accepted or acquiesced in,
and each written or oral agreement and representation previously made, by the
parties to this Agreement with respect to the subject matter of this Agreement.

 

10.13       Modification.  No course of performance or other conduct hereafter
pursued, accepted or acquiesced in, and no oral agreement or representation made
in the future, by any party to this Agreement, whether or not relied or acted
upon, and no usage of trade, whether or not relied or acted upon, shall modify
or terminate this Agreement, impair or otherwise affect any obligation of any
party pursuant to this Agreement or otherwise operate as a waiver of any such
right or remedy.  No modification of this Agreement or waiver of any such right
or remedy shall be effective unless made in writing duly executed by the parties
to this Agreement.

 

10.14       Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which taken
together shall constitute one and the same instrument.  Any party may execute
this Agreement by facsimile signature and the other party shall be entitled to
rely on such facsimile signature as evidence that this Agreement has been duly
executed by such party.  Any party executing this Agreement by facsimile
signature shall immediately forward to the other party an original signature
page by overnight mail.

 

10.15       Consent to Jurisdiction.  Each party to this Agreement hereby
(i) consents to the jurisdiction of the United States District Court for the
District of Delaware located in Wilmington or, if such court does not have
jurisdiction over such matter, the applicable state court located in New Castle
County, Delaware, (ii) irrevocably agrees that all actions or proceedings
arising out of or relating to this Agreement shall be litigated in such court
and (iii) consents to personal jurisdiction within the County of New Castle,
State of Delaware.  Each party to this Agreement accepts for itself and in
connection with its properties, generally and unconditionally, the exclusive
jurisdiction and venue of the aforesaid courts and waives any defense of lack of
personal jurisdiction or inconvenient forum or any similar defense, and
irrevocably agrees to be bound by any non-appealable judgment rendered thereby
in connection with this Agreement.

 

42

--------------------------------------------------------------------------------


 

[Signatures to appear on the following page]

 

43

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties to this Agreement have caused this Agreement to
be executed on the day and year indicated at the beginning of this Agreement.

 

 

 

MF ACQUISITION CORP.

 

 

 

 

 

 

 

By:

/s/ James E. Lightfoot

 

 

Name:

James E. Lightfoot

 

 

Title:

President

 

 

 

 

 

MAC-GRAY CORPORATION

 

 

 

 

 

 

 

By:

/s/ Michael J. Shea

 

 

Name:

Michael J. Shea

 

 

Title:

Executive VP, CFO and Treasurer

 

--------------------------------------------------------------------------------


 

GUARANTY

 

Danby Products, Inc., the parent of Buyer (“Guarantor”), hereby unconditionally
and irrevocably guarantees to Seller, and Seller’s respective heirs, successors
and assigns, the performance of all obligations of Buyer under the foregoing
Agreement.  Guarantor hereby (a) waives all notices of default, (b) waives all
suretyship and similar defenses, (c) consents to any extensions of time, changes
in the manner of payment or performance and other indulgences which may be
granted to Buyer, and (d) and consents to any and all amendments and
modifications to the foregoing Agreement, all without notice to Guarantor.

 

Guarantor hereby represents and warrants to Seller that:

 

(a) Guarantor is a Delaware corporation, duly organized, validly existing and in
good standing under the laws of the state of Delaware; and

 

(b) Guarantor has all necessary power and authority to execute and deliver this
Guaranty and to perform its obligations under this Guaranty.  This Guaranty has
been duly executed and delivered by Guarantor and shall constitute a legal,
valid and binding obligation of Guarantor, enforceable against Guarantor in
accordance with its terms.

 

 

 

DANBY PRODUCTS, INC.

 

 

 

 

 

 

 

By:

/s/ James E. Lightfoot

 

 

Name:

James E. Lightfoot

 

 

Title:

President

 

 

 

 

 

 

 

 

 

 

Date: February 5, 2010

 

--------------------------------------------------------------------------------

 